 
  Exhibit 10.1

 
 
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of August 1, 2017
 
among
 
CROSS COUNTRY HEALTHCARE, INC.,
as the Borrower
 
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors
 
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
 
and
 
 
SUNTRUST BANK,
as Administrative Agent, Swingline Lender and an Issuing Bank,
 
 
 
 
BMO HARRIS BANK, N.A.,
as Syndication Agent
 
and
 
BANK UNITED, N.A.,
BANK OF AMERICA, N.A.
 
and
 
FIFTH THIRD BANK,
as Co-Documentation Agents
 
 
 
 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Lead Arranger and Sole Bookrunner
 



 
 
TABLE OF CONTENTS
 
 
 
  Page
Article I DEFINITIONS; CONSTRUCTION
1
Section 1.1
Definitions
1
Section 1.2
Classifications of Loans and Borrowings
32
Section 1.3
Accounting Terms and Determination
33
Section 1.4
Terms Generally
34
Section 1.5
Letter of Credit Amounts
34
Section 1.6
Times of Day
34
Article II AMOUNT AND TERMS OF THE COMMITMENTS
34
Section 2.1
General Description of Facilities
34
Section 2.2
Revolving Loans
35
Section 2.3
Procedure for Revolving Borrowings
35
Section 2.4
Swingline Commitment
35
Section 2.5
Term Loan A Commitment
37
Section 2.6
Funding of Borrowings
37
Section 2.7
Interest Elections
37
Section 2.8
Optional Reduction and Termination of Commitments
38
Section 2.9
Repayment of Loans
39
Section 2.10
Evidence of Indebtedness
39
Section 2.11
Optional Prepayments
40
Section 2.12
Mandatory Prepayments
40
Section 2.13
Interest on Loans
41
Section 2.14
Fees
42
Section 2.15
Computation of Interest and Fees
43
Section 2.16
Inability to Determine Interest Rates
44
Section 2.17
Illegality
44
Section 2.18
Increased Costs
45
Section 2.19
Funding Indemnity
46
Section 2.20
Taxes
46
Section 2.21
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
49
Section 2.22
Letters of Credit
51
Section 2.23
Increase of Commitments; Additional Lenders
56
Section 2.24
Mitigation of Obligations
59
Section 2.25
Replacement of Lenders
60

Section 2.26
Reallocation and Cash Collateralization of Defaulting Lender Commitment
60

Article III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
61
Section 3.1
Conditions To Effectiveness
61
Section 3.2
Each Credit Event
64
Section 3.3
Delivery of Documents
64
Article IV REPRESENTATIONS AND WARRANTIES
65
Section 4.1
Existence; Power
65
Section 4.2
Organizational Power; Authorization
65
Section 4.3
Governmental Approvals; No Conflicts
65
Section 4.4
Financial Statements
65
Section 4.5
Litigation and Environmental Matters
66

 
 

 
 
Section 4.6
Compliance with Laws and Agreements
66
Section 4.7
No Default
66
Section 4.8
Investment Company Act, Etc.
66
Section 4.9
Taxes
66
Section 4.10
Margin Regulations
67
Section 4.11
ERISA
67
Section 4.12
Ownership of Property
67
Section 4.13
Disclosure
68
Section 4.14
Labor Relations
68
Section 4.15
Subsidiaries
68
Section 4.16
Solvency
68
Section 4.17
Business Locations; Taxpayer Identification Number
68
Section 4.18
Material Agreements
69
Section 4.19
Anti-Corruption Laws and Sanctions
69
Section 4.20
Subordination of Subordinated Debt
69
Section 4.21
No EEA Financial Institutions
69
Section 4.22
Perfection of Security Interests in the Collateral
69
Section 4.23
HIPAA Compliance
70

Section 4.24
Compliance With Health Care Laws
71

Section 4.25
Patriot Act
71
Article V AFFIRMATIVE COVENANTS
71
Section 5.1
Financial Statements and Other Information
72
Section 5.2
Notices of Material Events
74
Section 5.3
Existence; Conduct of Business
74
Section 5.4
Compliance with Laws, Etc
75
Section 5.5
Payment of Obligations
75
Section 5.6
Books and Records
75
Section 5.7
Visitation, Inspection, Etc
75
Section 5.8
Maintenance of Properties; Insurance
76
Section 5.9
Use of Proceeds
76
Section 5.10
Additional Subsidiaries
77
Section 5.11
Further Assurances
77
Section 5.12
Cash Management
78
Section 5.13
Healthcare Matters
78
Article VI FINANCIAL COVENANTS
79
Section 6.1
Consolidated Total Leverage Ratio
79
Section 6.2
Consolidated Fixed Charge Coverage Ratio
79
Article VII NEGATIVE COVENANTS
80
Section 7.1
Indebtedness and Preferred Equity
80
Section 7.2
Negative Pledge
81
Section 7.3
Fundamental Changes
81
Section 7.4
Investments, Loans, Etc
82
Section 7.5
Restricted Payments
83
Section 7.6
Payment on Indebtedness
83
Section 7.7
Sale of Assets
83
Section 7.8
Transactions with Affiliates
84
Section 7.9
Restrictive Agreements
84
Section 7.10
Sale and Leaseback Transactions
84

 
 
ii

 
 
Section 7.11
Hedging Transactions
84
Section 7.12
Amendments to Certain Documents
84
Section 7.13
Accounting Changes
85
Section 7.14
Government Regulation
85
Section 7.15
Ownership of Subsidiaries
85
Section 7.16
Use of Proceeds
85
Section 7.17
Sanctions and Anti-Corruption Laws
85
Article VIII EVENTS OF DEFAULT
86
Section 8.1
Events of Default
86
Section 8.2
Application of Funds
88
Section 8.3
Borrower’s Right to Cure
89
Article IX THE ADMINISTRATIVE AGENT
91

Section 9.1
Appointment of Administrative Agent
91

Section 9.2
Nature of Duties of Administrative Agent
91

Section 9.3
Lack of Reliance on the Administrative Agent
91
Section 9.4
Certain Rights of the Administrative Agent
91
Section 9.5
Reliance by Administrative Agent
91
Section 9.6
The Administrative Agent in its Individual Capacity
92
Section 9.7
Successor Administrative Agent
92
Section 9.8
Withholding Tax
93
Section 9.9
Administrative Agent May File Proofs of Claim
93
Section 9.10
Authorization to Execute Other Loan Documents
94
Section 9.11
Collateral and Guaranty Matters
94
Section 9.12
No Other Duties, Etc
94
Section 9.13
Right to Realize on Collateral and Enforce Guarantee
96
Section 9.14
Hedging Obligations and Bank Product Obligations
96
Article X THE GUARANTY  
96
Section 10.1
The Guaranty
96
Section 10.2
Obligations Unconditional
97
Section 10.3
Reinstatement
97
Section 10.4
Certain Additional Waivers
97
Section 10.5
Remedies
98
Section 10.6
Rights of Contribution
98
Section 10.7
Guarantee of Payment; Continuing Guarantee
98
Section 10.8
Keepwell
98
Article XI MISCELLANEOUS  
98
Section 11.1
Notices
98
Section 11.2
Waiver; Amendments
101

Section 11.3
Expenses; Indemnification
102
Section 11.4
Successors and Assigns
103
Section 11.5
Governing Law; Jurisdiction; Consent to Service of Process
106
Section 11.6
WAIVER OF JURY TRIAL
107
Section 11.7
Right of Setoff
107
Section 11.8
Counterparts; Integration
108
Section 11.9
Survival
108
Section 11.10
Severability
108
Section 11.11
Confidentiality
109

 
 
iii

 
 
Section 11.12
Interest Rate Limitation
109
Section 11.13
Waiver of Effect of Corporate Seal
109
Section 11.14
Patriot Act
109
Section 11.15
No Advisory or Fiduciary Responsibility
110
Section 11.16
Electronic Execution of Assignments and Certain Other Documents
110
Section 11.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
110
Section 11.18
Amendment and Restatement
111
Section 11.19
Waiver of Breakage Costs
111
Section 11.20
Reallocation.
111

 
 
 
iv

 
 
Schedules
 
Schedule I
-
Commitment Amounts
Schedule 2.22
-
Existing Letters of Credit
Schedule 4.15
-
Subsidiaries
Schedule 4.17-1
-
Locations of Real Property
Schedule 4.17-2
-
Locations of Chief Executive Office, Taxpayer Identification Number, Etc.
Schedule 4.17-3
-
Changes in Legal Name, State of Formation and Structure
Schedule 4.18
-
Material Agreements
Schedule 7.1
-
Outstanding Indebtedness
Schedule 7.2
-
Existing Liens
Schedule 7.4
-
Existing Investments

 
Exhibits
 
Exhibit 2.3
-
Form of Notice of Revolving Borrowing
Exhibit 2.4
-
Form of Notice of Swingline Borrowing
Exhibit 2.7
-
Form of Notice of Conversion/Continuation
Exhibit 2.10
-
Form of Note
Exhibits 2.20 (1-4)
-
Forms of U.S. Tax Compliance Certificates
Exhibit 5.1(c)
-
Form of Compliance Certificate
Exhibit 5.10
-
Form of Guarantor Joinder Agreement
Exhibit 11.4
-
Form of Assignment and Acceptance

 
 

 
 
v

 

 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of August 1, 2017 by and among CROSS COUNTRY HEALTHCARE, INC., a
Delaware corporation (the “Borrower”), the Guarantors (defined herein), the
Lenders (defined herein), and SUNTRUST BANK, in its capacities as Administrative
Agent, an Issuing Bank and Swingline Lender.
 
W I T N E S S E T H:
 
WHEREAS, a $100,000,000 revolving credit facility and a term loan in an
aggregate principal amount equal to $40,000,000 have been established in favor
of the Borrower pursuant to the terms of that certain Credit Agreement dated as
of June 22, 2016 (as amended by that First Amendment to Credit Agreement dated
May 16, 2017, that certain Incremental Term Loan Agreement dated as of July 1,
2016, that Second Amendment to Credit Agreement dated July 5, 2017 and as
further amended or modified to date, the “Existing Credit Agreement”) by and
among the Borrower, the guarantors from time to time party thereto, the lenders
from time to time party thereto and SunTrust Bank, in its capacities as
administrative agent, an issuing bank and the swingline lender;
 
WHEREAS, the Borrower has requested certain modifications to the Existing Credit
Agreement, and the Lenders have agreed to the requested modifications on the
terms and conditions provided herein; and
 
WHEREAS, this Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing
Banks and the Swingline Lender agree as follows:
 
ARTICLE I
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1      Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
 
“Accurate Applicable Margin” shall have the meaning set forth in the definition
of “Applicable Margin”.
 
“Acquired Business” shall mean the entity or assets acquired by the Borrower or
any Subsidiary in an Acquisition on or after the date hereof.
 
“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged with the Borrower or any of its Subsidiaries or
(b) any acquisition by the Borrower or any of its Subsidiaries of the assets of
any Person (other than a Subsidiary) that constitute all or a substantial
portion of the assets of such Person or a division or business unit of such
Person.
 
“Acquisition Agreement” shall have the meaning set forth in Section 2.23.
 

 
 
 
“Additional Lender” shall have the meaning set forth in Section 2.23.
 
“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or, if
such service is not available, on any successor or substitute page of such
service or any successor to such service, or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 A.M. (London time) two (2)
Business Days prior to the first day of such Interest Period, with a maturity
comparable to such Interest Period, divided by (b) a percentage equal to one
hundred percent (100%) minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, that if the rate referred to in clause (a) above is not available at
any such time for any reason, then the rate referred to in clause (a) shall
instead be the interest rate per annum, as reasonably determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in Dollars in an approximate amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 10:00 A.M. (Atlanta, Georgia time), two
(2) Business Days prior to the first day of such Interest Period.
Notwithstanding anything to the contrary in the foregoing, if the Adjusted LIBOR
is less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
 
“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (a) vote ten
percent (10%) or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(b) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.
 
“Agent Parties” shall have the meaning set forth in Section 11.1(b)(iv).
 
“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding. On the Effective Date, the aggregate amount
of the Aggregate Revolving Commitments is One Hundred Fifteen Million Dollars
($115,000,000).
 
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
 
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
 
2

 
 
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, as of any date, a percentage per annum
determined by reference to the applicable Consolidated Net Leverage Ratio in
effect on such date as set forth in the table below; provided, that a change in
the Applicable Margin resulting from a change in the Consolidated Net Leverage
Ratio shall be effective on the second Business Day after which the Borrower
delivers each of the financial statements required by Section 5.1(a) and (b) and
the Compliance Certificate required by Section 5.1(c); provided, further, that
if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable
Margin shall be at Level V as set forth in the table below until the second
Business Day after which such financial statements and Compliance Certificate
are delivered, at which time the Applicable Margin shall be determined as
provided above. Notwithstanding the foregoing, the Applicable Margin from the
Effective Date until the second Business Day after which the financial
statements and Compliance Certificate for the Fiscal Quarter ending September
30, 2017 are required to be delivered shall be at Level III as set forth in the
table below. In the event that any financial statement or Compliance Certificate
delivered hereunder is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the pricing grid set forth in the table below (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall as promptly as
practicable deliver to the Administrative Agent a correct financial statement or
Compliance Certificate, as the case may be, for such period, (ii) the Applicable
Margin shall be adjusted such that after giving effect to the corrected
financial statements or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the pricing grid set forth in the table below for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.  The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(d) or Article VIII.
 
Level
Consolidated Net Leverage Ratio
Eurodollar Loans, LIBOR Index Rate Loans and Letter of Credit Fee
Base Rate
Loans
Commitment
Fee
I
< 1.50:1.00
1.75%
0.75%
0.25%
II
≥ 1.50:1.00 but < 2.00:1.00
2.00%
1.00%
0.30%
III
≥ 2.00:1.00 but < 2.50:1.00
2.25%
1.25%
0.30%
IV
≥ 2.50:1.00 but < 3.00:1.00
2.50%
1.50%
0.35%
V
≥ 3.00:1.00
2.75%
1.75%
0.40%

 
The “Applicable Margin” for any Incremental Term Loan shall be the percentage
per annum provided in the definitive documentation for such Incremental Term
Loan.
 
“Applicable Quarter” shall have the meaning set forth in Section 8.3(a)(i).
 
 
3

 
 
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its capacity as sole
lead arranger and sole bookrunner.
 
“Asset Sale” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Subsidiary, including any sale and
leaseback transaction and any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale of inventory in the
ordinary course of business; (b) the sale or disposition for fair market value
of obsolete or worn out property or other property not necessary for operations
of the Borrower and its Subsidiaries disposed of in the ordinary course of
business; (c) the disposition of property (including the cancellation of
Indebtedness permitted by Section 7.4(d)) to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (d) the disposition of accounts
receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business or not interfering in any material respect with the business
of the Borrower or any Subsidiary; (f) the sale or disposition of Permitted
Investments for fair market value in the ordinary course of business; and (g)
the disposition of shares of Capital Stock of any Subsidiary in order to qualify
members of the governing body of such Subsidiary if required by applicable Law.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.
 
“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, including the notes thereto.
 
“Availability Period” shall mean the period from the Effective Date to but
excluding the Revolving Commitment Termination Date.
 
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
 
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
 
“Bank Product Provider” shall mean any Person that (a) (i) at the time it
provides any Bank Products to any Loan Party, is a Lender or an Affiliate of a
Lender or (ii) has provided any Bank Products to any Loan Party that exist on
the Effective Date, and such Person is a Lender or an Affiliate of a Lender on
the Effective Date and (b) except when the Bank Product Provider is SunTrust
Bank and its Affiliates, has provided prior written notice to the Administrative
Agent, which has been acknowledged by the Borrower of the existence of such Bank
Product. In no event shall any Bank Product Provider acting in such capacity be
deemed a Lender for purposes hereof to the extent of and as to Bank Products
except that each reference to the term “Lender” in Article IX and Section 11.4
shall be deemed to include such Bank Product Provider and in no event shall the
approval of any such person in its capacity as Bank Product Provider be required
in connection with the release or termination of any security interest or Lien
of the Administrative Agent.
 
 
4

 
 
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.
 
“Base Rate” shall mean the highest of (a) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (b) the Federal Funds Rate, as in effect from time to time, plus 0.5% per
annum and (c) the One Month LIBOR Index Rate plus 1.00% per annum (any changes
in such rates to be effective as of the date of any change in such rate). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate.
Notwithstanding anything to the contrary in the foregoing, if the Base Rate is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
 
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
 
“Borrower Materials” shall have the meaning set forth in Section 5.1.
 
“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.
 
“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by Law
to close and (b) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a LIBOR Index Rate Loan or a notice with respect to any of
the foregoing, any day on which banks are not open for dealings in dollar
deposits in the London interbank market.
 
“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period and (b) Capital Lease
Obligations incurred by the Borrower and its Subsidiaries during such period.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person, and the amount of such
obligations shall be the capitalized amount thereof.
 
 
5

 
 
 
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).
 
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof), (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of thirty-five percent (35%) or more of the outstanding shares of
the voting stock of the Borrower, or (c) during any period of twenty-four (24)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
who that are Continuing Directors.
 
“CCTag” shall mean Cross Country Talent Acquisition Group, L.L.C., an Oklahoma
limited liability company.
 
“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
either Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company
of such Lender or such Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case, are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted.
 
“Charges” shall have the meaning set forth in Section 11.12.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
 
6

 
 
 
“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of itself and the holders of the Obligations, are purported to be
granted pursuant to and in accordance with the terms of the Collateral
Documents.
 
“Collateral Documents” shall mean a collective reference to the Security
Agreement, any Mortgage and any other security documents executed and delivered
by any Loan Party pursuant to Section 5.11.
 
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).
 
“Commitment Fee” shall have the meaning set forth in Section 2.14(b).
 
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” shall have the meaning set forth in Section 11.1(b)(iv).
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
 
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, determined on a consolidated basis, an amount equal to the sum of (a)
Consolidated Net Income for such period (excluding gains and losses from any
sale of assets, other than sales of inventory in the ordinary course of
business) plus (b) to the extent deducted in determining Consolidated Net Income
for such period, without duplication, (i) Consolidated Interest Expense for such
period, (ii) income tax expense for such period, (iii) depreciation and
amortization for such period, (iv) non-cash charges (or minus non-cash gains),
including non-cash charges with respect to asset impairment, stock based
compensation, adjustments of contingent consideration liabilities (including,
but not limited to, adjustments made at the time of payment) and losses on
derivatives (other than the write-down of current assets) for such period and
(v) fees and expenses in connection with Permitted Acquisitions, permitted
issuances of Indebtedness or equity securities and Asset Sales plus (c)
integration and restructuring costs, cost savings and synergies that are
supported by quality of earnings reports or other reports in form and substance
reasonably acceptable to the Administrative Agent; provided, that, in any event,
the aggregate amount added back pursuant to clauses (b)(v) and (c) above shall
not exceed (i) for all charges incurred on or prior to the Effective Date,
$3,500,000 and (ii) for all charges after the Effective Date, an amount equal to
five percent (5.0%) of Consolidated EBITDA for such period (determined prior to
giving effect to such add-backs).
 
“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio
of (a) Consolidated EBITDA less the actual amount paid by the Borrower and its
Subsidiaries in cash on account of Capital Expenditures less taxes paid in cash
by the Borrower and its Subsidiaries less Restricted Payments paid in cash by
the Borrower and its Subsidiaries to (b) Consolidated Fixed Charges, in each
case measured on a consolidated basis as of the last day of the most recently
ended four (4) consecutive Fiscal Quarters for which financial statements are
required to have been delivered pursuant to Section 5.1(a) or (b).
 
 
7

 
 
 
“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum, without duplication, of (a) Consolidated Interest
Expense paid in cash for such period and (b) scheduled principal payments made
on Consolidated Total Debt during such period.
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis, the sum of (a)
total interest expense, including without limitation the interest component of
any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus (b)
the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).
 
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period determined on a consolidated basis, the net income (or loss) of the
Borrower and its Subsidiaries for such period but excluding therefrom (to the
extent otherwise included therein) (a) any extraordinary gains or losses, (b)
any gains attributable to write-ups of assets and (c) any equity interest of the
Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary.
 
“Consolidated Net Leverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Total Debt as of such date less up to $10,000,000 of unencumbered
and available cash of the Borrower and the Guarantors as of such date to (b)
Consolidated EBITDA, in each case measured as of the last day of the most
recently ended four (4) consecutive Fiscal Quarters for which financial
statements are required to have been delivered pursuant to Section 5.1(a) or
(b).
 
“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its Subsidiaries determined in accordance with GAAP, as of the last
day of the fiscal quarter ended immediately prior to the date of such
determination for which financial statements have been (or are required pursuant
to Section 5.1(a) or (b) to have been) delivered to the Administrative Agent
pursuant to Section 5.1(a) or (b).
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in clause (i) of the definition
thereto.
 
“Consolidated Total Leverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Total Debt as of such date to (b) Consolidated EBITDA, in each case
measured as of the last day of the most recently ended four (4) consecutive
Fiscal Quarters for which financial statements are required to have been
delivered pursuant to Section 5.1(a) or (b).
 
“Continuing Director” shall mean, with respect to any period, any individuals
(a) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (b) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (a) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (c) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (a) and (b)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
 
8

 
 
 
“Credit Event” shall mean the advancing of any Loan, or the issuance of, or
extension of the expiration date or increase in the amount of, any Letter of
Credit.
 
“Cure Notice” shall have the meaning set forth in Section 8.3(b).
 
“Cure Period” shall have the meaning set forth in Section 8.3(a).
 
“Cure Right” shall have the meaning set forth in Section 8.3(a).
 
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.13(d).
 
“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the applicable Issuing Bank
in respect of a Letter of Credit or to the Swingline Lender in respect of a
Swingline Loan (each a “funding obligation”), (b) such Lender has notified the
Administrative Agent or the Borrower, or has stated publicly, that it will not
comply with any such funding obligation hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Borrowing hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), or has defaulted on, its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (c) such Lender has, for three (3) or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), (d) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender, or (e) such Lender has
become the subject of a Bail-In Action. The Administrative Agent will promptly
send to all parties hereto a copy of any notice to the Borrower provided for in
this definition.
 
“Disqualified Capital Stock” shall mean Capital Stock that by its terms (or by
the terms of any security into which they are convertible or for which they are
exchangeable) (a) require the payment of any cash dividends (other than
dividends payable solely in shares of Qualified Capital Stock or, in the case of
any pass through entity, in respect of taxes), (b) mature or are mandatorily
redeemable or subject to mandatory repurchase or redemption or repurchase at the
option of the holders thereof, in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation, on a fixed date
or otherwise, prior to the date that is ninety-one (91) days after the latest of
the Revolving Commitment Termination Date and any maturity date for any Term
Loan then outstanding at the time of issuance of such Capital Stock (other than
(i) upon payment in full of the Obligations and the expiration or termination of
all Letters of Credit and termination of the Commitments or (ii) upon a “change
in control,” initial public offering, asset sale, dissolution, liquidation or
similar event) or (c) are convertible or exchangeable, automatically or at the
option of any holder thereof, into any Indebtedness other than Indebtedness
otherwise permitted under Section 7.1; provided that if such Capital Stock is
issued pursuant to a plan or other agreement (including, without limitation, any
Organization Document of such Person) for the benefit of current or former
employees, officers, directors, or consultants of the Borrower or the
Subsidiaries or by any such plan or other agreement to such Persons, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations or as a result of such
Person’s termination or cessation of services, death or disability.
 
 
9

 
 
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.
 
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country that is a subsidiary of an institution described in clause (a) or (b) of
this definition and is subject to consolidated supervision with its parent.
 
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” shall mean the date hereof.
 
“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with real property required to be pledged as Collateral in favor of
the Administrative Agent for the benefit of the holders of the Obligations, in
each case in form and substance satisfactory to the Administrative Agent.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
 
 
10

 
 
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than an event for which the 30-day notice period is waived); (b) the
failure of any Plan to meet the minimum funding standard applicable to the Plan
for a plan year under Section 412(c) of the Code or Section 302(c) of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBOR.
 
“Event of Default” shall have the meaning set forth in Article VIII.
 
“Excluded Accounts” shall mean (a) deposit and/or securities accounts the
balance of which consists exclusively of (i) withheld income taxes and federal,
state or local employment taxes in such amounts as are required in the
reasonable judgment of the Borrower to be paid to the IRS or state or local
government agencies within the following two (2) months with respect to
employees of any of the Loan Parties or (ii) amounts required to be paid over to
an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or
for the benefit of employees of one or more Loan Parties, (b) all tax accounts
(including, without limitation, sales tax accounts), accounts used solely for
payroll, accounts maintained solely in trust for the benefit of third parties
and fiduciary purposes, escrow accounts, zero balance or swept accounts and
employee benefit accounts (including 401(k) accounts and pension fund accounts),
in each case, so long as such account is used solely for such purpose, (c) any
deposit and/or securities account maintained in a jurisdiction outside of the
United States and (d) any disbursement account, so long as funds are not held in
such account except to the extent necessary for a substantially concurrent
disbursement.
 
 
11

 
 
“Excluded Property” shall mean, with respect to any Loan Party, (a) any
fee-owned real property (i) which is located outside of the United States or
(ii) which has a fair market value of less than $1,000,000 on an individual
basis or $2,500,000 when taken together with all other fee-owned real property
not subject to a mortgage in favor of the Administrative Agent, (b) any leased
real property, (c) unless requested by the Administrative Agent or the Required
Lenders, any IP Rights for which a perfected Lien thereon is not effected either
by filing of a Uniform Commercial Code financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (d) any personal property
(including, without limitation, motor vehicles and railroad rolling stock)
(other than personal property described in clause (c) above) for which the
attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (e) the Capital Stock of any Foreign Subsidiary to the extent
not required to be pledged to secure the Obligations pursuant to Section
5.11(a), (f) letter of credit rights (as defined in the Uniform Commercial Code)
with respect to any individual or related letters of credit with a maximum
stated amount of less than $10,000, or $20,000 when taken together with all
other letters of credit for which the letter of credit rights are not subject to
a security agreement in favor of the Administrative Agent (unless a security
interest therein can be perfected by the filing of a UCC-1 financing statement),
(g) commercial tort claims involving a monetary claim for less than $20,000, (h)
any lease, license or other similar agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or similar agreement or purchase money security interest or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or a Guarantor) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code and other applicable
Laws, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code and other
applicable Laws notwithstanding such prohibition, (i) any application for
registration of a trademark, service mark or other mark filed with the U.S.
Patent and Trademark Office on an intent-to-use basis only to the extent that
and solely during the period if any in which the grant of a security interest
therein would void or invalidate such application, until such time (if any) as a
verified statement of use (or the equivalent) for such trademark, service mark
or other mark is filed with and accepted by the U.S. Patent and Trademark
Office, at which time such trademark, service mark or other mark shall
automatically become part of the Collateral and subject to the security interest
pledged, (j) any property to the extent the grant of a security interest in such
property is prohibited by applicable Law, (k) any property owned by a Foreign
Subsidiary, (l) to the extent requiring the consent of one or more third parties
(other than a Loan Party) or prohibited by the terms of any applicable
Organization Documents, joint venture agreement or shareholders’ agreement,
Capital Stock in any Person other than wholly-owned Subsidiaries, and (m) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby; provided, however, that the
security interests granted under the Collateral Documents in favor of the
Administrative Agent shall attach immediately to any asset that ceases to meet
any of the criteria for Excluded Property described in any of the foregoing
clauses (a) through (m) above, including, without limitation, if the terms of
the agreement(s) relating thereto that prohibit or limit the pledge or granting
of security interest therein or that would give rise to a violation or
invalidation of the agreement(s) with respect thereto, (A) are no longer in
effect or (B) have been waived by the other party to any such lease, license or
other agreement.
 
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account. If a Swap Obligation arises under a Master Agreement governing
more than one Hedging Transaction, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Hedging Transactions for
which such Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.
 
 
12

 
 
 
“Excluded Taxes” shall mean any of the following Taxes imposed on with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office in the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.25) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
 
“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereof.
 
“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 2.22 as in effect on the Effective Date.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreement entered into between the United States and a foreign government to
implement any of the foregoing.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (expressed, as
a decimal, rounded upwards, if necessary, to the next higher one one-hundredth
of one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
SunTrust Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.
 
“Fee Letter” shall mean that certain amendment fee letter, dated as of July 11,
2017, executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and
accepted by Borrower.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Flood Hazard Property” shall have the meaning set forth in clause (d) off the
definition of “Real Property Security Documents”.
 
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
 
 
13

 
 
 
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies exercising such powers or
functions, such as the European Union or the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
 
“Guarantor Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit 5.10 executed and delivered by a Subsidiary in accordance
with the provisions of Section 5.10 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.
 
“Guarantors” shall mean, collectively, (a) each Domestic Subsidiary identified
as a “Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 5.10 or otherwise, (c) with respect to (i) any
Hedging Obligations between any Loan Party (other than the Borrower) and any
Lender-Related Hedge Provider and any Bank Products Obligations owing by any
Loan Party (other than the Borrower), the Borrower and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing; provided, however, that such term shall not
include (A) any Domestic Subsidiary of a Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
or (B) CCTag.
 
“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
 
14

 
 
 
“Healthcare Laws” shall have the meaning set forth in Section 4.24.
 
“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Obligations, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Obligations, (a) for any date on or
after the date such Hedging Obligations have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Obligations, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Obligations (which
may include any Lender or any Affiliate of a Lender).
 
 “Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions, (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.
 
“HIPAA Compliant” shall have the meaning set forth in Section 4.23.
 
“Hostile Acquisition” shall mean the Acquisition of the Capital Stock of a
Person through a tender offer or similar solicitation of the owners of such
Capital Stock which has not been approved (prior to such Acquisition) by
resolutions of the Board of Directors of such Person (or by similar action if
such Person is not a corporation) or if such approval has been withdrawn.
 
“Incremental Funds Certain Provision” shall have the meaning set forth in
Section 2.23.
 
“Incremental Term Loan” shall have the meaning set forth in Section 2.23.
 
“Incremental Term Loan Commitment” shall mean, with respect to Persons
identified as an “Incremental Term Loan Lender” in the applicable supplement or
joinder in form and substance satisfactory to the Administrative Agent, together
with their respective successors and assigns, the commitment of such Person to
make the Incremental Term Loan hereunder pursuant to such supplement or joinder;
provided that, at any time after the funding of the Incremental Term Loan,
determination of “Required Lenders” shall include the outstanding principal
amount of the Incremental Term Loan.
 
15

 
 
 
“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than one hundred twenty (120) days shall be included in this definition except
to the extent that any of such trade payables are being disputed in good faith
and by appropriate measures), (d) all obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (e) all Capital Lease Obligations of such Person, (f)
all obligations, contingent or otherwise, of such Person in respect of letters
of credit, acceptances or similar extensions of credit, (g) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (h) Off-Balance Sheet
Liabilities, (i) the Hedge Termination Value of all Hedging Obligations, (j) all
Guarantees of such Person of the type of Indebtedness described in clauses (a)
through (i) above and (k) all Indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
any Loan Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Indemnitee” shall have the meaning set forth in Section 11.3(b).
 
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one or two weeks or one, two, three or six months (in each case, subject to
availability); provided, that:
 
(a)           the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the first preceding
Interest Period expires;
 
(b)           if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the first preceding Business Day;
 
(c)           any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
 
(d)           each principal installment of the Term Loans shall have an
Interest Period ending on each installment payment date and the remaining
principal balance (if any) of the Term Loans shall have an Interest Period
determined as set forth above; and
 
(e)           no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term Loans is equal to or greater than
the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.
 
 
16

 
 
 
“Interest Rate Determination Date” shall mean the date of any Borrowing of LIBOR
Index Rate Loans and the first Business Day of each calendar month thereafter.
 
“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the Fiscal Quarter ending
March 31, 2017, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.
 
“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) purchase or other
acquisition of any Capital Stock of another Person, (b) a loan, advance, other
evidence of indebtedness or capital contribution to, Guarantee or assumption of
debt of, or purchase or other acquisition of any other indebtedness or equity
participation or interest in, another Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“IP Rights” shall mean all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses that the Borrower or any of its Subsidiaries owns, or
possesses the legal right to use.
 
“IRS” shall mean the United States Internal Revenue Service.
 
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an Issuing Bank and any Borrower (or any Subsidiary) or in favor of an
Issuing Bank and relating to such Letter of Credit.
 
“Issuing Bank” shall mean (a) with respect to all Letters of Credit issued on or
after the Effective Date, SunTrust Bank, in its capacity as an issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit, (b) with
respect to any Existing Letter of Credit issued by SunTrust Bank pursuant to the
Existing Credit Agreement, SunTrust Bank, or any successor and (c) with respect
to the Existing Letter of Credit issued by Bank of America, N.A. (no. 68104784),
Bank of America, N.A. or any successor.
 
“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed Thirty-Five Million Dollars ($35,000,000).
 
“LC Disbursement” shall mean a payment made by an Issuing Bank pursuant to a
Letter of Credit.
 
 
17

 
 
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices 1998, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
 
“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.
 
“Lender-Related Hedge Provider” shall mean any Person that, (a) (i) at the time
it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedging Transaction with any
Loan Party that exists on the Effective Date, and such Person is a Lender or an
Affiliate of a Lender on the Effective Date and (b) except when the
Lender-Related Hedge Provider is SunTrust Bank and its Affiliates, has provided
prior written notice to the Administrative Agent which has been acknowledged by
the Borrower of the existence of such Hedging Transaction. In no event shall any
Lender-Related Hedge Provider acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to Hedging Obligations except that each
reference to the term “Lender” in Article IX and Section 11.4 shall be deemed to
include such Lender-Related Hedge Provider. In no event shall the approval of
any such Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any security interest or Lien of
the Administrative Agent.
 
“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and each Additional Lender that joins this Agreement
pursuant to Section 2.23 and their successors and assigns and shall include,
where appropriate, the Swingline Lender.
 
“Letter of Credit” shall mean (a) any stand-by letter of credit issued pursuant
to Section 2.22 by SunTrust Bank, in its capacity as an Issuing Bank, for the
account of the Borrower or any Subsidiary pursuant to the LC Commitment and (b)
any of the Existing Letters of Credit.
 
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.
 
“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).
 
 
18

 
 
 
“LIBOR Index Rate Loan” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the One Month LIBOR Index Rate.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, all Issuer
Documents, all UCC Financing Statements, all stock powers and similar
instruments of transfer, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.
 
“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.
 
“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.
 
“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction.”
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent, the Issuing Banks, Swingline Lender, and the Lenders under
any of the Loan Documents or (d) the legality, validity or enforceability of any
of the Loan Documents.
 
“Material Agreements” shall mean such material definitive contracts filed with
the SEC or that are required to be filed with the SEC pursuant to SEC rules and
regulations.
 
“Material Foreign Subsidiary” shall mean, at any time, any Foreign Subsidiary
that is directly owned by any Loan Party having (a) assets in an amount equal to
at least two and one-half percent (2.5%) of the total assets of the Borrower and
its Subsidiaries determined on a consolidated basis as of the last day of the
most recent Fiscal Quarter at such time; or (b) revenues in an amount equal to
at least two and one-half percent (2.5%) of the total revenues of the Borrower
and its Subsidiaries on a consolidated basis for the 12-month period ending on
the last day of the most recent Fiscal Quarter at such time.
 
“Material Indebtedness” shall mean any Indebtedness (other than the Loans,
Letters of Credit and Indebtedness under any of the Subordinated Debt Documents)
and Hedging Obligations of the Borrower or any of its Subsidiaries, individually
or in an aggregate committed or outstanding principal amount exceeding
$1,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
 
 
19

 
 
 
“Maturity Date” shall mean (a) with respect to the Term Loan A, the earlier of
(i) August 1, 2022 or (ii) the date on which the principal amount of all
outstanding Term Loans has been declared or automatically has become due and
payable pursuant to Section 8.1 (whether by acceleration or otherwise) and (b)
with respect to any Incremental Term Loan, the earlier of (i) the maturity date
identified in the definitive documentation therefor or (ii) the date on which
the principal amount of all outstanding Term Loans has been declared or
automatically has become due and payable pursuant to Section 8.1 (whether by
acceleration or otherwise).
 
“Maximum Rate” shall have the meaning set forth in Section 11.12.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgaged Property” shall mean any real property that is owned by a Loan Party
and is subject to a Mortgage.
 
“Mortgages” shall mean the mortgages, deeds of trust or deeds to secure debt
that purport to grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in the fee interests and/or
leasehold interests of any Loan Party in any real property.
 
“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).
 
“Net Cash Proceeds” shall mean the aggregate cash or Permitted Investments
proceeds received by the Borrower or any Subsidiary in respect of any Asset
Sale, Recovery Event or any issuance of Indebtedness or equity securities net of
(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees, and sales commissions), (b) taxes paid or payable
as a result thereof and (c) in the case of any Asset Sale or any Recovery Event,
the amount necessary to retire any Indebtedness secured by a Lien permitted by
Section 7.2 (ranking senior to any Lien of the Administrative Agent) on the
related property.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
“Non-Consenting Lender” shall have the meaning set forth in Section 2.25.
 
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
 
“Note” shall have the meaning set forth in Section 2.10(b).
 
“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).
 
“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.
 
“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.
 
 
20

 
 
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
 
“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, any Issuing Bank, any Lender (including the
Swingline Lender) or the Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, any Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider permitted by Section 7.11,
and (c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, that
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.
 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.
 
“OIG” shall have the meaning set forth in Section 4.24.
 
“One Month LIBOR Index Rate” shall mean a rate per annum equal to the one-month
LIBOR which appears on Reuters Screen LIBOR01 as of 11:00 a.m., London time, two
(2) Business Days prior to each Interest Rate Determination Date.
Notwithstanding anything to the contrary in the foregoing, if the One Month
LIBOR Index Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
 
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
21

 
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.
 
“Participant” shall have the meaning set forth in Section 11.4(d).
 
“Participant Register” shall have the meaning set forth in Section 11.4(e).
 
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (as amended from time to time).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Acquisition” shall mean any Acquisition that has either been approved
in writing by the Required Lenders or with respect to which all of the following
conditions shall have been satisfied:
 
(a)           the Acquired Business is in the same or similar line of business
as the Borrower and its Subsidiaries and has its primary operations within the
United States of America;
 
(b)           the Acquisition shall not be a Hostile Acquisition;
 
 
22

 
 
 
(c)           (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto (except, in the
case of an Acquisition subject to the Incremental Funds Certain Provision, in
which case there is no Default or Event of Default immediately before or
immediately after execution and delivery of the applicable Acquisition Agreement
and there is no Specified Event of Default at the date the applicable Permitted
Acquisition is consummated), (ii) the representations and warranties made by
each of the Loan Parties in each Loan Document shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) as if made on the date of such Acquisition (after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date;
provided, that, in the case of an Acquisition subject to the Incremental Funds
Certain Provision, the representations and warranties made by each of the Loan
Parties in each Loan Document shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as if
made on the date of the execution and delivery of the Acquisition Agreement and
the Specified Representations shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as if
made on the date of such Acquisition, and (iii) after giving effect thereto on a
Pro Forma Basis, the Borrower shall be in compliance with the financial
covenants set forth in Article VI for the period of four (4) Fiscal Quarters
most recently ended prior to the date of determination for which financial
statements were delivered under Section 5.1(a) or (b) (except, in the case of an
Acquisition subject to the Incremental Funds Certain Provision, in which case,
the date of determination of the financial covenants set forth in Article VI on
a Pro Forma Basis shall, at the option of the Borrower, be the date of execution
of such Acquisition Agreement, and such determination shall be made after giving
effect to such Acquisition (and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof)); provided that such Acquisition must close within ninety (90)
days of the signing of the applicable Acquisition Agreement) on a Pro Forma
Basis and (iv) at least five (5) Business Days prior to the consummation of such
Acquisition (or, in the case of an Acquisition subject to the Incremental Funds
Certain Provision, at least five (5) Business Days prior to the execution and
delivery of the applicable Acquisition Agreement), the Borrower shall have
delivered to the Administrative Agent a duly completed Pro Forma Compliance
Certificate;
 
(d)           upon request, Borrower shall have promptly furnished to
Administrative Agent such financial and other information as to such Acquisition
or Acquired Business as Administrative Agent may reasonably request including,
without limitation, (i) a description of the material terms of such Acquisition
and (ii) either, at Borrower’s option, (A) audited financial statements of the
Acquired Business for its most recent fiscal year ended, which audited financial
statements shall have been audited by an independent public account reasonably
satisfactory to the Administrative Agent, and financial statements for any
fiscal quarters ended within the fiscal year to date prepared by management of
the Acquired Business (which shall be certified by the chief financial officer
or treasurer (or manager or member holding performing similar roles) of the
Acquired Business as fairly presenting in all material respects the consolidated
financial condition of the Acquired Business and its subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements), or (B) a quality of
earnings report or other due diligence report on the Acquired Business from a
third party reasonably acceptable to the Administrative Agent, which report
shall be in form and detail reasonably satisfactory to the Administrative Agent;
 
(e)           if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have caused such Subsidiary
to join as a Guarantor within ten (10) Business Days of the Acquisition as
provided for in Sections 5.10 and 5.11 in connection therewith; and
 
(f)           the aggregate cash and non-cash consideration (including any
assumption of Indebtedness, deferred purchase price and any earn-out obligations
and any equity consideration) paid by the Borrower and its Subsidiaries shall
not exceed (i) with respect to any individual Acquisition (or series of related
Acquisitions), $50,000,000 and (ii) with respect to all Acquisitions occurring
during the term of this Agreement, $100,000,000.
 
 
23

 
 
 
“Permitted Encumbrances” shall mean:
 
(a)           Liens imposed by Law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
(b)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen and other Liens imposed by Law in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(c)           pledges and deposits made (i) in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security Laws or regulations and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of the Borrower or
any Subsidiary in the ordinary course of business supporting obligations of the
type set forth in clause (i) immediately above;
 
(d)           pledges and deposits made (i) to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business, and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) immediately above;
 
(e)           judgment and attachment liens not giving rise to a Default or an
Event of Default or Liens created by or existing from any litigation or legal
proceeding that are currently being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
 
(f)           customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and
 
(g)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by Law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clauses (c)(i) and (d)(i) above;
 
“Permitted Investments” shall mean:
 
 
24

 
 
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within two (2) years
from the date of acquisition thereof;
 
(b)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;
 
(c)           certificates of deposit, bankers’ acceptances and time deposits
maturing within two hundred seventy (270) days of the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the Laws of the United States or any state thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in clause
(c) above; and
 
(e)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (a) through (d) above.
 
“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, unless
such additional obligor is also a Guarantor, (d) remains subordinated, if the
Indebtedness being renewed, extended or refinanced was subordinated to the prior
payment of the Obligations, (e) does not exceed in a principal amount the
Indebtedness being renewed, extended or refinanced plus reasonable fees and
expenses incurred in connection therewith, and (f) is not incurred, created or
assumed if any Default or Event of Default has occurred and continues to exist
or would result therefrom.
 
“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Guarantor incurred in connection with deferred purchase price obligations
arising in an Acquisition consummated prior to the Effective Date or any
Permitted Acquisition after the Effective Date that is evidenced by, and subject
to the terms of, Subordinated Debt Documents or otherwise on terms and
(including without limitation subordination provisions) acceptable to the
Administrative Agent and the Required Lenders, which shall include that the
applicable Loan Party may not make payments of principal or interest during the
occurrence or continuance of a Default or Event of Default.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” shall have the meaning set forth in Section 5.1.
 
25

 
 
 
“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any Asset Sale, Recovery Event, Permitted Acquisition, Restricted
Payment, increase in the Aggregate Revolving Commitments or incurrence of an
Incremental Term Loan pursuant to Section 2.23 or incurrence of Indebtedness, or
any other transaction subject to calculation on a “Pro Forma Basis” as indicated
herein, that such transaction shall be deemed to have occurred as of the first
day of the period of four (4) Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 5.1(a) or (b).
For purposes of any such calculation in respect of any Permitted Acquisition,
(a)  income statement items (whether positive or negative) attributable to the
Person or property acquired shall be included beginning as of the first day of
the applicable period; (b) any Indebtedness incurred or assumed by any Borrower
or any Subsidiary (including the Person or property acquired) in connection with
such transaction and any Indebtedness of the Person or property acquired which
is not retired in connection with such transaction (i) shall be deemed to have
been incurred as of the first day of the applicable period and (ii) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; and (c) Capital
Expenditures attributable to the Person or property acquired shall be included
beginning as of the first day of the applicable period.
 
“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing (a) reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four (4) Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 5.1(a) or (b)
after giving effect to the applicable transaction on a Pro Forma Basis and (b)
if delivered in connection with any Permitted Acquisition, certifications that
clauses (a) through (f) of the definition of “Permitted Acquisition” have been
satisfied (or will be satisfied in the time permitted under this Agreement).
 
“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (b) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.
 
“Public Lender” shall have the meaning set forth in Section 5.1.
 
“Qualified Capital Stock” shall mean any Capital Stock other than Disqualified
Capital Stock.
 
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
 
26

 
 
 
“Qualified Permitted Acquisition” shall have the meaning set forth in Section
6.1.
 
“Real Property Security Documents” shall mean, with respect to any fee-owned
interest of a Loan Party in any real property:
 
(a)           a fully executed and notarized Mortgage encumbering the fee or
leasehold interest of such Loan Party in such real property;
 
(b)           if requested by the Administrative Agent in its reasonable
discretion, maps or plats of an as built survey of the sites of such real
property certified to the Administrative Agent and the title insurance company
issuing the policies referred to in clause (c) of this definition in a manner
satisfactory to each of the Administrative Agent and such title insurance
company, dated a date reasonably satisfactory to each of the Administrative
Agent and such title insurance company by an independent professional licensed
land surveyor, which maps or plats and the surveys on which they are based shall
be sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the National Society of Professional
Surveyors, Inc. in 2016 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10,
11, 13, 14, 16,17, 18 and 19 on Table A thereof completed;
 
(c)           ALTA mortgagee title insurance policies issued by a title
insurance company reasonably acceptable to the Administrative Agent with respect
to such real property, assuring the Administrative Agent that the Mortgage
covering such real property creates a valid and enforceable first priority
mortgage lien on such real property, free and clear of all defects and
encumbrances except Permitted Encumbrances, which title insurance policies shall
otherwise be in form and substance satisfactory to the Administrative Agent and
shall include such endorsements as are requested by the Administrative Agent;
 
(d)           evidence as to (i) whether such real property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (ii) if such real property is
a Flood Hazard Property, (A) whether the community in which such real property
is located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of flood insurance policies under the
National Flood Insurance Program (or private insurance endorsed to cause such
private insurance to be fully compliant with the federal law as regards private
placement insurance applicable to the National Flood Insurance Program, with
financially sound and reputable insurance companies not Affiliates of the
Borrower) or certificates of insurance of the Borrower and its Subsidiaries
evidencing such flood insurance coverage in such amounts and with such
deductibles as the Administrative Agent (on behalf of itself or any Lender) may
request and naming the Administrative Agent and its successors and/or assigns as
sole loss payee on behalf of the Lenders;
 
(e)           if requested by the Administrative Agent, a duly executed
Environmental Indemnity with respect thereto;
 
27

 
 
 
(f)           if requested by the Administrative Agent, (i) environmental
questionnaires or (ii) Phase I Environmental Site Assessment Reports, consistent
with American Society of Testing and Materials (ASTM) Standard E 1527-05, and
applicable state requirements, on all of the owned real property, dated no more
than six (6) months prior to the Effective Date (or date of the applicable
Mortgage if provided post-closing), prepared by environmental engineers
satisfactory to the Administrative Agent, all in form and substance satisfactory
to the Administrative Agent, and such environmental review and audit reports,
including Phase II reports, with respect to the real property of any Loan Party
as the Administrative Agent shall have requested, in each case together with
letters executed by the environmental firms preparing such environmental
reports, in form and substance satisfactory to the Administrative Agent,
authorizing the Administrative Agent and the Lenders to rely on such reports,
and the Administrative Agent shall be satisfied with the contents of all such
environmental questionnaires or reports;
 
(g)           if requested by the Administrative Agent, evidence satisfactory to
the Administrative Agent that such real property, and the uses of such real
property, are in compliance in all material respects with all applicable zoning
Laws (the evidence submitted as to which should include the zoning designation
made for such real property, the permitted uses of such real property under such
zoning designation and, if available, zoning requirements as to parking, lot
size, ingress, egress and building setbacks); and
 
(h)           an opinion of legal counsel to the Loan Party granting the
Mortgage on such real property, addressed to the Administrative Agent and each
Lender, in form and substance reasonably acceptable to the Administrative Agent.
 
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
 
“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.
 
“Register” shall have the meaning set forth in Section 11.4(c).
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.
 
 
28

 
 
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, (a) if there are more than three (3)
Lenders, the Lenders holding more than fifty percent (50%) of the aggregate
outstanding Revolving Commitments and the Term Loans at such time or if the
Lenders have no Commitments outstanding, then Lenders holding more than fifty
percent (50%) of the Revolving Credit Exposure and the Term Loans, (b) if there
are three (3) or fewer Lenders, at least two (2) Lenders holding more than fifty
percent (50%) of the aggregate outstanding Revolving Commitments and the Term
Loans at such time or if the Lenders have no Commitments outstanding, then at
least two (2) Lenders holding more than fifty percent (50%) of the Revolving
Credit Exposure and the Term Loans or (c) if there is only one (1) Lender, such
Lender; provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments, Revolving Credit
Exposure and Term Loans shall be excluded for purposes of determining Required
Lenders, except as otherwise expressly set forth herein.
 
“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer, the controller or a vice president of such
Person or such other representative of such Person as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent; and, with respect to the financial covenants only, the chief financial
officer or the treasurer of such Person.
 
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Effective Date, the amount of
the assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (a) August 1,
2022, (b) the date on which the Revolving Commitments are terminated pursuant to
Section 2.8 and (c) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
 
“Revolving Lenders” shall mean a collective reference to the Lenders holding
Revolving Loans or Revolving Commitments.
 
 
29

 
 
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, a Eurodollar Loan or a LIBOR Index Rate Loan.
 
“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
 
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person located, organized or resident
in a Sanctioned Country or (c) any Person controlled by any such Person.
 
“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or (c) any other relevant sanctions authority.
 
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Security Agreement” shall mean the amended and restated security and pledge
agreement dated as of the Effective Date executed in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, by each of the Loan
Parties.
 
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the present fair saleable value of the property of such Person is
greater than the total amount of liabilities, including subordinated and
contingent liabilities, of such Person; (b) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts and liabilities,
including subordinated and contingent liabilities as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; (d) such Person is not engaged in a business or transaction,
and is not about to engage in a business or transaction, for which such Person’s
property would constitute unreasonably small capital; (e) such Person is able to
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business; and (f) such
Person does not intend, in any transaction, to hinder, delay or defraud either
present or future creditors or any other Person to which such Person is or will
become, through such transaction, indebted. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
 
“Specified Event of Default” shall mean an Event of Default arising under
Section 8.1(a), (g) or (h).
 
“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.
 
 
30

 
 
 
“Specified Representations” shall mean the representations of the Loan Parties
contained in Section 4.1, 4.2, 4.3(b), 4.6 (insofar as it relates to the
execution, delivery and performance of the Loan Documents), 4.8, 4.10, 4.16 and
4.19.
 
“Standstill Period” shall have the meaning set forth in Section 8.3(b).
 
“Subordinated Debt Documents” shall mean all indentures, agreements, notes,
guaranties, subordination agreements and other material agreements governing or
evidencing any Permitted Subordinated Debt and all other material documents
relating thereto.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than fifty percent
(50%) of the equity or more than fifty percent (50%) of the ordinary voting
power, or in the case of a partnership, more than fifty percent (50%) of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.
 
“SunTrust” shall mean SunTrust Bank and its successors.
 
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed Fifteen Million Dollars ($15,000,000).
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (b) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
 
 
31

 
 
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.
 
“Term Loan A” shall have the meaning set forth in Section 2.5.
 
“Term Loan A Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make its portion of the Term Loan A hereunder in one advance
on the Effective Date in a principal amount not exceeding the amount set forth
with respect to such Lender on Schedule I. The aggregate principal amount of all
Lenders’ Term Loan A Commitments as of the Effective Date is One Hundred Million
Dollars ($100,000,000).
 
“Term Loan Commitments” shall mean the Term Loan A Commitments and the
Incremental Term Loan Commitments.
 
“Term Loans” shall mean the Term Loan A and any Incremental Term Loan.
 
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR, the One Month LIBOR Index Rate or
the Base Rate.
 
“United States” or “U.S.” shall mean the United States of America.
 
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g).
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
 
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
 
Section 1.2            Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g. a
“Revolving Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan”, “LIBOR
Index Rate Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving
Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by
Class and Type (e.g. “Revolving Eurodollar Borrowing”).
 
 
32

 
 
 
Section 1.3            Accounting Terms and Determination.
 
(a)           Unless otherwise defined or specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared, in accordance with GAAP as in effect from time to time, applied on
a basis consistent with the most recent audited consolidated financial statement
of the Borrower delivered pursuant to Section 5.1(a); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
 
(b)           Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at "fair value", as defined therein. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
 
(c)           Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Article VI (including
for purposes of determining the Applicable Margin and any transaction that by
the terms of this Agreement requires that any financial covenant contained in
Article VI be calculated on a Pro Forma Basis) shall be made on a Pro Forma
Basis with respect to any Asset Sale, Recovery Event or Acquisition occurring
during such period.
 
(d)           Notwithstanding anything to the contrary in the foregoing, leases
shall continue to be classified and accounted for on a basis consistent with
that reflected in the audited financial statements for the Borrower and its
Subsidiaries for the Fiscal Year ended December 31, 2016 for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes.
 
 
33

 
 
 
Section 1.4          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) any reference to any law
shall include all statutory and regulatory rules, regulations, orders and
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time and (vi) all references to a specific time shall
be construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.
 
Section 1.5         Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
 
Section 1.6          Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
 
ARTICLE II
 

AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1           General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (a) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans in Dollars to the Borrower in accordance with Section 2.2, (b)
the applicable Issuing Bank may issue Letters of Credit denominated in Dollars
in accordance with Section 2.22, (c) the Swingline Lender may make Swingline
Loans in Dollars in accordance with Section 2.4, (d) each Lender agrees to
purchase a participation interest in the Letters of Credit and the Swingline
Loans pursuant to the terms and conditions hereof; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed the Aggregate Revolving
Commitments in effect from time to time, and (e) each Lender severally agrees to
advance its portion of the Term Loan A to the Borrower in Dollars in one advance
on the Effective Date in a principal amount not exceeding such Lender’s Term
Loan A Commitment.
 
 
34

 
 
 
Section 2.2           Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or (b)
the aggregate Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitments. During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.
 
Section 2.3             Procedure for Revolving Borrowings. The Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Revolving Borrowing substantially in the form of
Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to 1:00 p.m. on the
requested date of each Borrowing of Base Rate Loans or LIBOR Index Rate Loans
and (y) prior to 1:00 p.m. three (3) Business Days prior to the requested date
of each Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist of Base Rate Loans, LIBOR Index
Rate Loans or Eurodollar Loans or a combination thereof, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $3,000,000 or a larger multiple of $500,000, and the aggregate
principal amount of each Base Rate Borrowing or LIBOR Index Rate Borrowing shall
not be less than $1,000,000 or a larger multiple of $100,000; provided, that
Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d) may be made in
lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed ten (10). Promptly
following the receipt of a Notice of Revolving Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.
 
Section 2.4             Swingline Commitment.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitments and the aggregate Revolving Credit Exposures of
all Lenders; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrower shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.
 
 
35

 
 
 
(b)           The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Borrowing of
Swingline Loans substantially in the form of Exhibit 2.4 attached hereto
(“Notice of Swingline Borrowing”) prior to 11:00 a.m. on the requested date of
each Borrowing of Swingline Loans. Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and (iii)
the account of the Borrower to which the proceeds of such Swingline Loan should
be credited. The Administrative Agent will promptly advise the Swingline Lender
of each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline Loan.
 
(c)           The Swingline Lender, at any time and from time to time in its
sole discretion, may, but in no event no less frequently than once each calendar
week shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
and such proceeds will be used solely for the repayment of such Swingline Loan.
 
(d)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.
 
(e)           Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
 
 
36

 
Section 2.5       Term Loan A Commitment. Immediately prior to the Effective
Date, the aggregate outstanding principal amount of the term loans under the
Existing Credit Agreement was $78,000,000. Subject to the terms and conditions
set forth herein, on the Effective Date, each Lender holding a portion of any
term loan under the Existing Credit Agreement that is a Lender holding a Term
Loan A Commitment agrees to extend the maturity date of its portion of the
outstanding term loan under the Existing Credit Agreement to the Maturity Date
and, to the extent necessary such that the portion of the term loan held by such
Lender hereunder equals such lender’s Term Loan A Commitment, make additional
advances (such extended term loans in an aggregate principal amount of
$78,000,000, together with additional advances in an aggregate principal amount
of $22,000,000, for one consolidated term loan in the aggregate principal amount
of $100,000,000 on the Effective Date, the “Term Loan A”). The Term Loan A may
be, from time to time in the Borrower’s discretion (subject to the terms of this
Agreement), Base Rate Loans, LIBOR Index Rate Loans or Eurodollar Loans or a
combination thereof; provided, that on the Effective Date the Term Loan A shall
be Base Rate Loans unless the Administrative Agent shall have received a funding
indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent. The execution and delivery of this Agreement by the
Borrower and the satisfaction of all conditions precedent pursuant to Section
3.1 shall be deemed to constitute the Borrower’s request to borrow the Term Loan
A on the Effective Date. Amounts repaid on the Term Loan A may not be
reborrowed.
 
Section 2.6                Funding of Borrowings.
 
(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 2:00 p.m. to the Administrative Agent at the Payment Office; provided,
that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.
 
(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this clause (b) shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
 
(c)           All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
 
Section 2.7            Interest Elections.
 
 
37

 
 
(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing. Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section 2.7. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)         To make an election pursuant to this Section 2.7, the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.7 attached
hereto (a “Notice of Conversion/Continuation”) (x) prior to 11:00 a.m. one (1)
Business Day prior to the requested date of a conversion into a Base Rate
Borrowing or a LIBOR Index Rate Borrowing and (y) prior to 11:00 a.m. three (3)
Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Conversion/Continuation
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing); (ii)
the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing, a LIBOR Index Rate Borrowing
or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to be a
Eurodollar Borrowing, the Interest Period applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of
“Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings, LIBOR Index Rate Borrowings and Base Rate Borrowings set
forth in Section 2.3.
 
(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a LIBOR Index Rate Borrowing. No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
 
(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
Section 2.8            Optional Reduction and Termination of Commitments.
 
(a)           Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan A Commitments shall terminate upon the making of
the Term Loan A pursuant to Section 2.5.
 
 
38

 
 
 
(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender, (ii)
any partial reduction pursuant to this Section 2.8 shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitments to an amount less than the aggregate outstanding Revolving Credit
Exposure of all Lenders. Any such reduction in the Aggregate Revolving
Commitments below the principal amount of the Swingline Commitment and the LC
Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment.
 
Section 2.9             Repayment of Loans.
 
(a)           The outstanding principal amount of all Revolving Loans and
Swingline Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.
 
(b)           The Borrower unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Term Loan A of such Lender in quarterly installments, commencing with the first
full Fiscal Quarter ending after the Term Loan A is funded, with each such
installment being in the aggregate principal amount (as such installment may be
adjusted as a result of prepayments made pursuant to Sections 2.11 and 2.12) for
all Lenders equal to (i) 1.25% of the principal amount of the Term Loan A
actually advanced for the first four (4) installments, (ii) 1.875% of the
principal amount of the Term Loan A actually advanced for the next eight (8)
installments and (iii) 2.50% of the principal amount of the Term Loan A actually
advanced for the remaining installments (and on such other date(s) and in such
other amounts as may be required from time to time pursuant to this Agreement);
provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loan A shall be due and payable on the Maturity
Date.
 
(c)           Each Incremental Term Loan shall be repayable as provided in the
documentation establishing such Incremental Term Loan. Amounts repaid on any
Incremental Term Loan may not be reborrowed.
 
Section 2.10          Evidence of Indebtedness.
 
 
39

 
 
 
(a)          Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment and
Term Loan Commitment of each Lender, (ii) the amount of each Loan made hereunder
by each Lender, the Class and Type thereof and, in the case of each Eurodollar
Loan, the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.7, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.7, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of such Loans
and (vi) both the date and amount of any sum received by the Administrative
Agent hereunder from the Borrower in respect of the Loans and each Lender’s Pro
Rata Share thereof. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of any Lender or the
Administrative Agent in maintaining or making entries into any such record or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans (both principal and unpaid accrued interest) of such Lender
in accordance with the terms of this Agreement.
 
(b)           This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender in the form of Exhibit 2.10
(a “Note”). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
Section 2.11           Optional Prepayments. The Borrower shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) except that such notice shall be revocable
if a prepayment is being made in anticipation of concluding a financing
arrangement, and the Borrower is ultimately unable to secure such financing
arrangement to the Administrative Agent no later than (a) in the case of
prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three (3)
Business Days prior to any such prepayment, (b) in the case of any prepayment of
any Base Rate Borrowing or LIBOR Index Rate Borrowing, 11:00 a.m. on the date of
such prepayment, and (c) in the case of Borrowings of Swingline Loans, 11:00
a.m. on the date of such prepayment. Each such notice shall be irrevocable and
shall specify the proposed date of such prepayment and the principal amount of
each Borrowing or portion thereof to be prepaid. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each affected Lender of
the contents thereof and of such Lender’s Pro Rata Share of any such prepayment.
If such notice is given, the aggregate amount specified in such notice shall be
due and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with Section
2.13(e); provided, that if a Eurodollar Borrowing is prepaid on a date other
than the last day of an Interest Period applicable thereto, the Borrower shall
also pay all amounts required pursuant to Section 2.19. Each partial prepayment
of any Loan (other than a Swingline Loan) shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type
pursuant to Section 2.3 or in the case of a Swingline Loan pursuant to Section
2.4. Each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing, and in the case of a prepayment of the Term Loan A or
any Incremental Term Loan, ratably to the Term Loan A and all outstanding
Incremental Term Loans, then to principal installments of the Term Loan A and
all outstanding Incremental Term Loans as directed by the Borrower.
 
Section 2.12             Mandatory Prepayments.
 
 
40

 
(a)            Immediately upon receipt by the Borrower or any of its Domestic
Subsidiaries of Net Cash Proceeds of any Asset Sale or Recovery Event in excess
of (i) $1,000,000, with respect to any individual Asset Sale or Recovery Event
(or series of related Asset Sales or Recovery Events), or (ii) $2,500,000 in any
Fiscal Year with respect to all such Asset Sales or Recovery Events,
respectively, the Borrower shall prepay the Obligations in accordance with
Section 2.12(d) in an amount equal to such Net Cash Proceeds, in each case, to
the extent such Net Cash Proceeds are not reinvested or committed to be
reinvested in assets (excluding current assets as classified in accordance with
GAAP) within one hundred eighty (180) days of the date of such Asset Sale or
Recovery Event and, if committed to be reinvested, actually reinvested in assets
(excluding current assets as classified in accordance with GAAP) within one
hundred eighty (180) days after the date of such commitment (it being understood
that such prepayment shall be due immediately upon the expiration of the
applicable period of one hundred eighty (180) days).
 
(b)           Immediately upon the receipt by the Borrower or any of its
Subsidiaries of Net Cash Proceeds of any issuance of Indebtedness (other than
Indebtedness permitted under Section 7.1), the Borrower shall prepay the
Obligations in accordance with Section 2.12(d) in an amount equal to such Net
Cash Proceeds.
 
(c)           Immediately upon the receipt by the Borrower of Net Cash Proceeds
from any Specified Equity Contribution, the Borrower shall prepay the
Obligations in accordance with Section 2.12(d) in an amount equal to such Net
Cash Proceeds.
 
(d)           Any prepayments made by the Borrower pursuant to Sections 2.12(a),
(b) or (c) above shall be applied as follows: first, to Administrative Agent’s
fees and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Banks then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Banks based on
their respective Pro Rata Shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective Pro Rata Shares of such interest and fees; fourth, to the principal
balance of the Term Loans (on a pro rata basis) until the same shall have been
paid in full, pro rata to the Lenders based on their Pro Rata Shares thereof and
applied first, to the next four (4) installments thereof and then, to the
remaining principal installments thereof on a pro rata basis until paid in full;
fifth, to the principal balance of the Swingline Loans, until the same shall
have been paid in full, to the Swingline Lender, sixth, to the principal balance
of the Revolving Loans, until the same shall have been paid in full, pro rata to
the Lenders based on their respective Revolving Commitments and seventh, to Cash
Collateralize the Letters of Credit in an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon. The Revolving
Commitments of the Lenders shall not be permanently reduced by the amount of any
prepayments made pursuant to clauses fifth through seventh above.
 
(e)           If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitments, as reduced pursuant to Section 2.8
or otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.19. Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans and LIBOR Index Rate Loans to the full
extent thereof, and finally to Eurodollar Loans to the full extent thereof. If
after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitments, the Borrower shall Cash Collateralize its reimbursement obligations
with respect to all Letters of Credit in an amount equal to such excess plus any
accrued and unpaid fees thereon.
 
Section 2.13          Interest on Loans.
 
 
41

 
 
 
(a)           The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time, (ii) each
LIBOR Index Rate Loan at the One Month LIBOR Index Rate plus the Applicable
Margin in effect from time to time and (iii) each Eurodollar Loan at the
Adjusted LIBOR for the applicable Interest Period in effect for such Loan plus
the Applicable Margin in effect from time to time.
 
(b)           The Borrower shall pay interest on each Swingline Loan at the Base
Rate plus the Applicable Margin in effect from time to time.
 
(c)           The Borrower shall pay interest on each Incremental Term Loan as
provided in the definitive documentation establishing such Incremental Term
Loan.
 
(d)           Notwithstanding clauses (a), (b) and (c) above, if an Event of
Default has occurred and is continuing, at the request of the Required Lenders,
or automatically in the case of an Event of Default under Sections 8.1(a), (g)
or (h), the Borrower shall pay interest (“Default Interest”) with respect to all
Eurodollar Loans at the rate per annum equal to 2.00% above the otherwise
applicable interest rate for such Eurodollar Loans for the then-current Interest
Period until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans, LIBOR Index Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 2.00% above the
otherwise applicable interest rate for Base Rate Loans or LIBOR Index Rate
Loans, as the case may be.
 
(e)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans, LIBOR Index Rate
Loans and Swingline Loans shall be payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Commitment
Termination Date or the Maturity Date, as the case may be. Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months, on each day which occurs every three
(3) months after the initial date of such Interest Period, and on the Revolving
Commitment Termination Date or the Maturity Date, as the case may be. Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.
 
(f)            The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
 
Section 2.14            Fees.
 
(a)           The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
 
(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Margin on the daily amount of the unused Revolving
Commitment of such Lender during the Availability Period. For purposes of
computing the Commitment Fee with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of such
Lender.
 
 
42

 
(c)           The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit (the “Letter of Credit Fee”), which shall
accrue at a rate per annum equal to the Applicable Margin then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (such Letter of Credit Fee shall continue to accrue on any LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date) and (ii) to the applicable Issuing Bank for its own account a fronting
fee, which shall accrue at the rate set forth in the Fee Letter or other written
agreement between the applicable Issuing Bank and the Borrower, as applicable,
on the average daily amount of the LC Exposure during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the applicable Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the Default
Interest has been imposed pursuant to Section 2.13(d), the rate per annum used
to calculate the Letter of Credit Fee pursuant to clause (i) above shall
automatically be increased by 2.00%.
 
(d)           The Borrower shall pay on the Effective Date to the Administrative
Agent and its affiliates all fees in the Fee Letter that are due and payable on
the Effective Date. The Borrower shall pay on the Effective Date to the Lenders
all upfront fees previously agreed in writing.
 
(e)           Accrued fees under clauses (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on the first such date to occur after the Effective Date
and on the Revolving Commitment Termination Date (and if later, the date the
Loans and LC Exposure shall be repaid in their entirety); provided further, that
any such fees accruing after the Revolving Commitment Termination Date shall be
payable on demand.
 
(f)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to Commitment Fees during such period pursuant to Section 2.14(b) or
Letter of Credit Fees accruing during such period pursuant to Section 2.14(c)
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees), provided that (a) to the extent that a portion of the LC
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
pursuant to Section 2.26, such fees that would have accrued for the benefit of
such Defaulting Lender will instead accrue for the benefit of and be payable to
such Non-Defaulting Lenders, pro rata in accordance with their respective
Revolving Commitments and (b) to the extent any portion of such LC Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of, and
be payable to, the applicable Issuing Bank. The pro rata payment provisions of
Section 2.21 shall automatically be deemed adjusted to reflect the provisions of
this clause (f).
 
Section 2.15          Computation of Interest and Fees.
 
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees payable hereunder shall
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
 
 
43

 
 
Section 2.16            Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower absent manifest error) that,
by reason of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR for such
Interest Period or the One Month LIBOR Index Rate, or
 
(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBOR does not adequately and fairly reflect
the cost to such Lenders of making, funding or maintaining their (or its, as the
case may be) Eurodollar Loans for such Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) the obligations of the Lenders to make Eurodollar Loans or LIBOR
Index Rate Loans, as applicable, or to continue or convert outstanding Loans as
or into Eurodollar Loans or LIBOR Index Rate Loans, as applicable, shall be
suspended and (B) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Revolving Borrowing
or Notice of Conversion/Continuation has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.
 
Section 2.17         Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan or LIBOR
Index Rate Loan and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Loans or LIBOR Index
Rate Loans, or to continue or convert outstanding Loans as or into Eurodollar
Loans or LIBOR Index Rate Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing or LIBOR Index Rate Borrowing, such Lender’s Revolving
Loan shall be made as a Base Rate Loan as part of the same Revolving Borrowing
and, with respect to Eurodollar Loans, for the same Interest Period, and if the
affected Eurodollar Loan or LIBOR Index Rate Loan is then outstanding, such Loan
shall be converted to a Base Rate Loan immediately, in the case of a Loan that
is a LIBOR Index Rate Loan, and, in the case of a Loan that is a Eurodollar
Loan, either (a) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (b) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
 
 
 
44

 
 
Section 2.18          Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBOR or the One Month LIBOR Index Rate hereunder against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBOR or the One Month
LIBOR Index Rate) or any Issuing Bank;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)           impose on any Lender or on any Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans or LIBOR Index Rate Loans made by such Lender or any Letter of Credit or
any participation therein;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or LIBOR
Index Rate Loan or to increase the cost to such Lender or such Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five (5) Business Days after the
date of such notice and demand, additional amount or amounts sufficient to
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)           If any Lender or any Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital (or on the capital of the
Parent Company of such Lender or such Issuing Bank) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender, such Issuing Bank or the Parent Company of such
Lender or such Issuing Bank could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies or the
policies of the Parent Company of such Lender or such Issuing Bank with respect
to capital adequacy) then, from time to time, within five (5) Business Days
after receipt by the Borrower of written demand by such Lender (with a copy
thereof to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender, such Issuing Bank or the
Parent Company of such Lender or such Issuing Bank for any such reduction
suffered.
 
 
45

 
(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, such Issuing Bank or the
Parent Company of such Lender or such Issuing Bank, as the case may be,
specified in clause (a) or (b) of this Section 2.18 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender or such Issuing
Bank, as the case may be, such amount or amounts within five (5) Business Days
after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.18 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or an
Issuing Bank under this Section for any increased costs or reductions incurred
more than nine (9) months prior to the date that such Lender or such Issuing
Bank delivers the certificate contemplated by Section 2.18(c); provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then such nine-month period shall be extended to
include the period of such retroactive effect.
 
Section 2.19           Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense (excluding loss of anticipated profit) attributable to
such event. In the case of a Eurodollar Loan, such loss, cost or expense shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (A) the amount of interest that would have accrued on the principal
amount of such Eurodollar Loan if such event had not occurred at the Adjusted
LIBOR applicable to such Eurodollar Loan (but, for purposes of clarity, not the
Applicable Margin applicable thereto) for the period from the date of such event
to the last day of the then current Interest Period therefor (or in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan) over (B) the amount of interest
that would accrue on the principal amount of such Eurodollar Loan for the same
period if the Adjusted LIBOR were set on the date such Eurodollar Loan was
prepaid or converted or the date on which the Borrower failed to borrow, convert
or continue such Eurodollar Loan. A certificate as to any additional amount
payable under this Section 2.19 submitted to the Borrower by any Lender (with a
copy to the Administrative Agent) shall be conclusive, absent manifest error.
 
Section 2.20          Taxes.
 
(a)           For purposes of this Section 2.20, the term “Lender” includes any
Issuing Bank and the term “applicable Law” includes FATCA.
 
 
46

 
(b)         Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making such
deduction or withholding (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deduction or withholding been made.
 
(c)           In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
 
(d)           The Loan Parties shall jointly and severally indemnify each
Recipient, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.20) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)           Each Lender shall severally indemnify the Administrative Agent,
within ten (10) Business Days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.4(e) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
 
(f)           As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 2.20(f), such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
 
47

 
 
(g)           (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(i)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
(ii)           executed originals of IRS Form W-8ECI;
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.20-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
 
 
48

 
 
(iv)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-2 or Exhibit 2.20-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-4 on behalf of each such direct and
indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(h)           If any Recipient determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.20 (including by the payment of additional amounts pursuant to
this Section 2.20), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.20 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
 
49

 
 
Section 2.21         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.18, 2.19 or 2.20, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the applicable
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.18, 2.19 and 2.20 and 11.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Banks then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Banks based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
 
 
 
50

 
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure, Term Loans and accrued
interest and fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure or Term Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Term Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Credit Exposure and Term
Loans; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Exposure and Term Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this clause (c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount or amounts due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(e)           Notwithstanding anything herein to the contrary, any amount paid
by the Borrower for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, reimbursement of LC
Disbursements, indemnity payments or other amounts) will be retained by the
Administrative Agent in a segregated non-interest bearing account until the
Revolving Commitment Termination Date at which time the funds in such account
will be applied by the Administrative Agent, to the fullest extent permitted by
Law, in the following order of priority: first to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the Issuing Banks and the Swingline Lender under this Agreement, third to the
payment of interest due and payable to the Lenders hereunder that are not
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Lenders hereunder that are not Defaulting Lenders, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and unreimbursed LC Disbursements then due and
payable to the Lenders hereunder that are not Defaulting Lenders, ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
ratable payment of other amounts then due and payable to the Lenders hereunder
that are not Defaulting Lenders, and seventh to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
 
Section 2.22        Letters of Credit.
 
 
51

 
 
(a)          During the Availability Period, the applicable Issuing Bank, in
reliance upon the agreements of the other Lenders pursuant to Section 2.22(d)
and 2.22(e), may, in its sole discretion, issue, at the request of the Borrower,
Letters of Credit for the account of the Borrower or any Subsidiary on the terms
and conditions hereinafter set forth; provided, that (i) each Letter of Credit
shall expire on the earlier of (A) the date one year after the date of issuance
of such Letter of Credit (or in the case of any renewal or extension thereof,
one year after such renewal or extension) and (B) the date that is five (5)
Business Days prior to the Revolving Commitment Termination Date, unless the
requirement of Section 2.22(l) has been satisfied; (ii) each Letter of Credit
shall be in a stated amount of at least $100,000 (or such lesser amount as the
applicable Issuing Bank may agree in its sole discretion); and (iii) the
Borrower may not request any Letter of Credit, if, after giving effect to such
issuance (A) the aggregate LC Exposure would exceed the LC Commitment or (B) the
aggregate Revolving Credit Exposure of all Lenders would exceed the Aggregate
Revolving Commitments. Each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable Issuing Bank without
recourse a participation in each Letter of Credit equal to such Lender’s Pro
Rata Share of the aggregate amount available to be drawn under such Letter of
Credit (i) on the Effective Date, with respect to all Existing Letters of Credit
and (ii) on the date of issuance, with respect to all other Letters of Credit.
Each issued Letter of Credit (including the Existing Letters of Credit) shall be
deemed to utilize the Revolving Commitment of each Lender by an amount equal to
the amount of such participation. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Effective Date shall
be subject to and governed by the terms and conditions hereof; provided, for
purposes of clarity, that Existing Letter of Credit no. 68104784 may be renewed,
extended and otherwise modified from time to time in accordance with the terms
and conditions of this Agreement.
 
(b)           To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the applicable Issuing Bank and the Administrative Agent irrevocable
written notice (which may be in the form of a duly completed Letter of Credit
Application) at least three (3) Business Days prior to the requested date of
such issuance specifying the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended, extended or renewed, as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article III, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the applicable
Issuing Bank shall approve and that the Borrower shall have executed and
delivered any Issuer Documents as the applicable Issuing Bank shall require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.
 
(c)           At least two (2) Business Days prior to the issuance of any Letter
of Credit, the applicable Issuing Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received
such notice and if not, the applicable Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the applicable Issuing Bank has
received notice from the Administrative Agent on or before 5:00 p.m. the
Business Day immediately preceding the date the applicable Issuing Bank is to
issue the requested Letter of Credit (i) directing the applicable Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.22(a) or (ii) that
one or more conditions specified in Article III are not then satisfied, then,
subject to the terms and conditions hereof, the applicable Issuing Bank shall,
on the requested date, issue such Letter of Credit in accordance with such
Issuing Bank’s usual and customary business practices.
 
 
52

 
 
(d)           The applicable Issuing Bank shall examine all documents purporting
to represent a demand for payment under a Letter of Credit promptly following
its receipt thereof. The applicable Issuing Bank shall notify the Borrower and
the Administrative Agent of such demand for payment and whether such Issuing
Bank has made or will make a LC Disbursement thereunder; provided, that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the applicable Issuing Bank and the Lenders with
respect to such LC Disbursement. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the applicable Issuing Bank for any LC
Disbursements paid by such Issuing Bank in respect of such drawing, without
presentment, demand or other formalities of any kind. Unless the Borrower shall
have notified the applicable Issuing Bank and the Administrative Agent prior to
11:00 a.m. on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the applicable Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the applicable Issuing Bank; provided, that for purposes solely of
such Borrowing, the conditions precedent set forth in Section 3.2 hereof shall
not be applicable. The Administrative Agent shall notify the Lenders of such
Borrowing in accordance with Section 2.3, and each Lender shall make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the applicable Issuing Bank in
accordance with Section 2.6. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the applicable Issuing Bank
for such LC Disbursement.
 
(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than any
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to clause (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the
applicable Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the applicable
Issuing Bank. Whenever, at any time after the applicable Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the applicable Issuing Bank (or the Administrative Agent on its
behalf) receives any payment on account thereof, the Administrative Agent or
such Issuing Bank, as the case may be, will distribute to such Lender its Pro
Rata Share of such payment; provided, that if such payment is required to be
returned for any reason to the Borrower or to a trustee, receiver, liquidator,
custodian or similar official in any bankruptcy proceeding, such Lender will
return to the Administrative Agent or such Issuing Bank any portion thereof
previously distributed by the Administrative Agent or such Issuing Bank to it.
 
 
53

 
 
(f)           To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to clauses (d) or (e) of this Section 2.22 on the
due date therefor, such Lender shall pay interest to the applicable Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such Lender shall fail to make such payment to such Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Lender shall be obligated to pay interest on such amount at the
rate set forth in Section 2.13(d).
 
(g)           If any Event of Default shall occur and be continuing, (x) on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this clause (g), if
such notice is received by the Borrower prior to 2:30 p.m. and (y) on the
following Business Day that the Borrower receives notice from the Administrative
Agent or the Required Lenders demanding that its reimbursement obligations with
respect to the Letters of Credit be Cash Collateralized pursuant to this clause
(g), if such notice is received by the Borrower after 2:30 p.m. on the preceding
Business Day, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Banks and the Lenders, an amount in cash equal to 102% of the aggregate
LC Exposure of all Lenders as of such date plus any accrued and unpaid fees
thereon; provided, that such obligation to Cash Collateralize the reimbursement
obligations of the Borrower with respect to the Letters of Credit shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or notice of any kind, upon the occurrence of any Event
of Default with respect to the Borrower described in clause (g) or (h) of
Section 8.1. Such deposit shall be held by the Administrative Agent as Cash
Collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this clause (g). Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each applicable Issuing Bank
for LC Disbursements for which it had not been reimbursed and to the extent so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
 
(h)           Upon the request of any Lender, but no more frequently than
quarterly, each of the Issuing Banks shall deliver (through the Administrative
Agent) to each Lender and the Borrower a report describing the aggregate Letters
of Credit then outstanding. Upon the request of any Lender from time to time,
each of the Issuing Banks shall deliver to such Lender any other information
reasonably requested by such Lender with respect to each Letter of Credit then
outstanding.
 
(i)           The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
 
 
54

 
 
(i)            Any lack of validity or enforceability of any Letter of Credit or
this Agreement;
 
(ii)           The existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including any Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
(iii)           Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(iv)           Payment by the applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document to such Issuing Bank that does
not comply with the terms of such Letter of Credit;
 
(v)           Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section
2.22, constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
 
(vi)           The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Banks, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided, that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any actual direct damages
(as opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Bank (as finally determined by
a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised due care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the applicable Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
55

 
 
(j)           Unless otherwise expressly agreed by the applicable Issuing Bank
and the Borrower when a Letter of Credit is issued and subject to applicable
Laws, (i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each Letter of Credit Application submitted for the issuance of a Letter of
Credit.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(l)           Expiry Dates Greater than One Year. If the expiry date of any
requested Letter of Credit (or any extension or renewal of any Letter of Credit)
would occur after the date that is five (5) Business Days prior to the Revolving
Commitment Termination Date, such Letter of Credit shall be Cash Collateralized
on or prior to the date of issuance of such Letter of Credit (or such later date
as the applicable Issuing Bank may agree in its sole discretion) or all the
Lenders having Revolving Commitments have approved such expiry date.
 
(m)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
 
Section 2.23             Increase of Commitments; Additional Lenders.
 
The Borrower shall have the right from time to time, upon at least five (5)
Business Days’ prior written notice to the Administrative Agent (or twenty (20)
days’ notice as set forth in clause (l) below), to increase the Aggregate
Revolving Commitments or establish one or more additional term loans (each such
term loan, an “Incremental Term Loan”) by up to $50,000,000, provided, that:
 
(a)           no Default or Event of Default shall have occurred and be
continuing on the date on which such increase in the Aggregate Revolving
Commitments or Incremental Term Loan is to become effective;
 
(b)           such increase in the Aggregate Revolving Commitments or
Incremental Term Loan shall be in a minimum amount of $10,000,000 and in
integral multiples of $5,000,000 in excess thereof (or such lesser amounts as
the Administrative Agent may agree in its discretion);
 
 
56

 
 
 
(c)           such increase in the Aggregate Revolving Commitments or
Incremental Term Loan shall be effective only upon receipt by the Administrative
Agent of (x) additional Revolving Commitments in a corresponding amount of such
requested increase in the Aggregate Revolving Commitments or Incremental Term
Loan Commitments from either existing Lenders and/or one or more other
institutions that qualify as assignees under Section 11.4 (each such
institution, an “Additional Lender”) and which are reasonably acceptable to the
Borrower, the Administrative Agent and, in the case of any increase in the
Aggregate Revolving Commitments, the Issuing Banks and Swingline Lender and (y)
documentation from each existing Lender or Additional Lender providing an
additional Revolving Commitment or Incremental Term Loan Commitment evidencing
its agreement to provide additional Revolving Commitment or Incremental Term
Loan Commitment and/or its acceptance of the obligations under this Agreement in
form and substance reasonably acceptable to the Administrative Agent;
 
(d)           the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Loan Parties and
opinions of counsel to the Loan Parties, if required to be provided by the
Lenders, providing such additional Revolving Commitments or such Incremental
Term Loan Commitments) it may reasonably request relating to the corporate or
other necessary authority for such increase in the Aggregate Revolving
Commitments or establishment of such Incremental Term Loan and the validity of
such increase in the Aggregate Revolving Commitments or establishment of such
Incremental Term Loan, and any other documents relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent;
 
(e)           the Administrative Agent shall have received a Pro Forma
Compliance Certificate from a Responsible Officer of the Borrower demonstrating
compliance with the financial covenants hereunder after giving effect to such
increase in the Aggregate Revolving Commitments (assuming, for purposes of such
demonstration, that all Revolving Commitments, as increased, are fully drawn) or
Incremental Term Loan on a Pro Forma Basis in form and substance reasonably
satisfactory to the Administrative Agent; provided, that, in the case of an
Incremental Term Loan subject to the Incremental Funds Certain Provision, such
compliance will be determined at the time the applicable Acquisition Agreement
is entered into (but not more than ninety (90) days prior to the consummation of
such Permitted Acquisition);
 
(f)           if any Revolving Loans are outstanding at the time of the increase
in the Aggregate Revolving Commitments, the Borrower shall, if applicable, have
prepaid one or more existing Revolving Loans (such prepayment to be subject to
Section 2.19) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its Pro
Rata Share of outstanding Revolving Loans;
 
(g)           any increase in the Aggregate Revolving Commitments under this
Section 2.23 shall have terms identical to those for the Revolving Loans under
this Agreement, except for any fees that may be payable to the Lenders providing
commitments for such increase in the Aggregate Revolving Commitments;
 
 
57

 
 
 
(h)           amortization, pricing and use of proceeds applicable to any
Incremental Term Loan shall be as set forth in the definitive documentation
therefor; provided that (i) any such Incremental Term Loan shall have a final
maturity date that is later than the Revolving Commitment Termination Date and
the Maturity Date of each then outstanding Term Loan, (ii) the weighted average
life to maturity of such Incremental Term Loan shall be no earlier than the
weighted average life to maturity of the Term Loan A or any other then-existing
Incremental Term Loan and (iii) with respect to any Incremental Term Loan
established on or before the second anniversary of the Effective Date, the
all-in yield (including interest rate margins, any interest rate floors,
original issue discount and upfront fees (based on the lesser of a four-year
average life to maturity or the remaining life to maturity), but excluding
arrangement, structuring and underwriting fees paid or payable to the Arranger
or its Affiliates) applicable to such Incremental Term Loan shall not be more
than 0.50% higher than the corresponding all-in yield (determined on the same
basis) applicable to the Term Loan A or any then outstanding Incremental Term
Loan (it being understood that interest on the Term Loan A and any existing
Incremental Term Loan may be increased to the extent necessary to satisfy this
requirement);
 
(i)           all conditions precedent to the making of a Loan and/or the
issuance of a Letter of Credit set forth in Section 3.2 shall have been
satisfied at the time of any increase in the Aggregate Revolving Commitments
(even if there is no Borrowing thereunder on such date);
 
(j)           no Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents or provide any Incremental Term Loan, and any
decision by a Lender to increase its Revolving Commitment or provide any
Incremental Term Loan shall be made in its sole discretion independently from
any other Lender;
 
(k)         neither the Arranger nor any Lender shall have any responsibility
for arranging any such increased or additional Revolving Commitments or
Incremental Term Loans without their prior written consent and subject to such
conditions, including fee arrangements, as they may provide in connection
therewith; and
 
(l)           prior to the date of any increase in the Aggregate Revolving
Commitments or establishment of an Incremental Term Loan, the Administrative
Agent shall have received (and promptly furnished to the Lenders) (i) a
completed “life of loan” Federal Emergency Management Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and appropriate Loan Party relating thereto if
required) and (ii) proof of flood insurance under the insurance policies
required by Section 5.8(d); provided, that, notwithstanding anything to the
contrary contained herein, if there are any Mortgaged Properties at the time of
any increase or establishment of any Incremental Term Loan, the Administrative
Agent shall have received (and promptly furnished to the Lenders) notice from
the Borrower of such increase at least twenty (20) days prior to the date of
such increase or establishment of such Incremental Term Loan.
 
58

 
 
 
 
Notwithstanding anything to the contrary in the foregoing, if the proceeds of
any Incremental Term Loan are being used to finance a Permitted Acquisition made
pursuant to an acquisition agreement, binding on the Borrower or any of its
Subsidiaries, entered into in advance of the consummation thereof (an
“Acquisition Agreement”), and the Borrower has obtained on or prior to the
closing thereof binding commitments of Lenders and/or Additional Lenders to fund
such Incremental Term Loan, then the conditions to the funding and incurrence of
any such Incremental Term Loan shall be limited as follows: (A) the condition
set forth in Section 3.2(b) shall apply only with respect to Specified
Representations, (B) the representations and warranties in the Acquisition
Agreement made by or with respect to the Acquired Business that are material to
the interests of the Lenders shall be true and correct in all material respects,
but only to the extent that the Borrower and/or any of its Subsidiaries, as
applicable, has the right to terminate its or their obligations under the
Acquisition Agreement or not consummate such Permitted Acquisition as a result
of a breach of such representations in such Acquisition Agreement, and (C) the
reference to “no Default or Event of Default” in Section 3.2(a) shall mean (1)
the absence of a Default or Event of Default at the date the applicable
Acquisition Agreement is executed and delivered and (2) the absence of a
Specified Event of Default at the date the applicable Permitted Acquisition is
consummated. For purposes of clarity, increases in the Aggregate Revolving
Commitments shall not be subject at any time to the Incremental Funds Certain
Provision. Nothing in the foregoing constitutes a waiver of any Default or Event
of Default under this Agreement or of any rights or remedies of Lenders and the
Administrative Agent under any provision of the Loan Documents. The provisions
of this paragraph are collectively referred to in this Agreement as the
“Incremental Funds Certain Provision”.
 
For purposes of determining compliance on a Pro Forma Basis with the financial
covenants in Article VI or other ratio requirement under this Agreement, or
whether a Default or Event of Default has occurred and is continuing, in each
case in connection with the consummation of a Permitted Acquisition using
proceeds from an Incremental Term Loan that qualifies to be subject to the
Incremental Funds Certain Provision, the date of determination shall, at the
option of the Borrower, be the date of execution of such Acquisition Agreement,
and such determination shall be made after giving effect to such Acquisition
(and the other transactions to be entered into in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof)) on a
Pro Forma Basis, and, for the avoidance of doubt, if such financial covenants or
other ratio requirement is subsequently breached as a result of fluctuations in
the ratio that is subject of such financial covenants or other ratio requirement
(including due to fluctuations in Consolidated EBITDA of the Borrower or the
EBITDA of the Acquired Business), at or prior to the consummation of such
Acquisition (and the other transactions to be entered into in connection
therewith), such financial covenants or other ratio requirement will not be
deemed to have been breached as a result of such fluctuations solely for the
purpose of determining whether such Acquisition (and the other transactions to
be entered into in connection therewith) constitutes a Permitted
Acquisition; provided; that (x) if the Borrower elects to have such
determination occur at the time of entry into the applicable Acquisition
Agreement (and not at the time of consummation of the Acquisition), (I) the
Incremental Term Loan to be incurred shall be deemed incurred at the time of
such election (unless the applicable Acquisition Agreement is terminated without
actually consummating the applicable Permitted Acquisition (in which case such
Acquisition and related Incremental Term Loan will not be treated as having
occurred)) and outstanding thereafter for purposes of calculating compliance, on
a Pro Forma Basis, with any applicable financial covenants or other ratio
requirement in this Agreement (even if unrelated to determining whether such
Acquisition is a Permitted Acquisition) and (II) such Permitted Acquisition must
close within ninety (90) days of the signing of the applicable Acquisition
Agreement and (y) EBITDA of the Acquired Business shall be disregarded for all
purposes under this Agreement other than determining whether such Acquisition is
a Permitted Acquisition until the consummation of such Permitted Acquisition.
 
Section 2.24      Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
 
59

 
 
 
Section 2.25       Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.18, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.20, (c) any Lender notifies the Borrower and
Administrative Agent that it is unable to fund Eurodollar Loans or LIBOR Index
Rate Loans pursuant to Sections 2.16 or 2.17, (d) a Lender (a “Non-Consenting
Lender”) does not consent to a proposed change, waiver, discharge or termination
with respect to any Loan Document that has been approved by the Required Lenders
as provided in Section 11.2(b) but requires unanimous consent of all Lender or
all the Lenders directly affected thereby (as applicable) or (e) if any Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 11.4(b)) all its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (in the case of
such outstanding principal and accrued interest) and from the Borrower (in the
case of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, (iv)
such assignment does not conflict with applicable Law and (v) in the case of any
such assignment resulting from a Non-Consenting Lender’s failure to consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document, the applicable assignee consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Acceptance shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans
pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Section 2.26          Reallocation and Cash Collateralization of Defaulting
Lender Commitment.
 
(a)           If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:
 
(i)           the LC Exposure and Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (a) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and
 
 
60

 
 
 
(ii)           to the extent that any portion (the “unreallocated portion”) of
the LC Exposure and Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) for any reason the Borrower will, not later
than two (2) Business Days after demand by the Administrative Agent (at the
direction of each applicable Issuing Bank and/or the Swingline Lender), (A) Cash
Collateralize the obligations of the Defaulting Lender to each applicable
Issuing Bank or Swingline Lender in respect of such LC Exposure or Swingline
Exposure, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of the LC Exposure and Swingline Exposure of
such Defaulting Lender, (B) in the case of such Swingline Exposure, prepay
and/or Cash Collateralize in full the unreallocated portion thereof, or (C) make
other arrangements satisfactory to the Administrative Agent, each applicable
Issuing Bank and the Swingline Lender in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender.
 
(b)           If the Borrower, the Administrative Agent, each of the Issuing
Banks and the Swingline Lender agree in writing in their discretion that any
Defaulting Lender has ceased to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, the LC Exposure
and the Swingline Exposure of the other Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment, and such Lender will purchase at par
such portion of outstanding Revolving Loans of the other Lenders and/or make
such other adjustments as the Administrative Agent may determine to be necessary
to cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis
in accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or Swingline Exposure of such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1            Conditions To Effectiveness. This Agreement and the
obligations of the Lenders (including the Swingline Lender) to make Loans and
the obligation of the applicable Issuing Bank to issue any Letter of Credit
hereunder shall be effective upon satisfaction of the following conditions
precedent in each case in form and substance reasonably satisfactory to the
Administrative Agent and each Lender:
 
(a)           Loan Documents. Receipt by the Administrative Agent of a
counterpart of this Agreement and the other Loan Documents signed by or on
behalf of each party hereto or thereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of such signed
signature page) that such party has signed a counterpart of this Agreement and
the other Loan Documents to which such party is a party.
 
 
61

 
 
 
(b)           Organization Documents; Resolutions and Certificates. Receipt by
the Administrative Agent of:
 
(i)           a certificate of the secretary or assistant secretary of each Loan
Party, attaching and certifying copies of such Loan Party’s Organization
Documents (or certifying that there have been no changes to such Organization
Documents since their prior delivery to the Administrative Agent) and
resolutions of its board of directors (or equivalent governing body),
authorizing the execution, delivery and performance of this Agreement and the
Loan Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party; and
 
(ii)           certificates of good standing or existence, certified as of a
recent date by the Secretary of State (or analogous official) of the
jurisdiction of incorporation or organization of such Loan Party.
 
(c)           Opinions of Counsel. Receipt by the Administrative Agent of
written opinions of counsel to the Loan Parties addressed to the Administrative
Agent, the Issuing Banks and each of the Lenders, and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein in form and substance satisfactory to the Administrative
Agent.
 
(d)           Officer’s Closing Certificate. Receipt by the Administrative Agent
of a certificate, dated the Effective Date and signed by a Responsible Officer
of the Borrower, certifying that after giving effect to the transactions
contemplated hereby on the Effective Date, the conditions specified in Section
3.1(f) and Sections 3.2(a) and (b) are satisfied as of the Effective Date.
 
(e)           Sources and Uses. Receipt by the Administrative Agent of a duly
executed funds disbursement agreement, together with a report setting forth the
sources and uses of the proceeds hereof.
 
(f)           Required Consents and Approvals. The Loan Parties shall have
received all consents (including necessary governmental consents), approvals,
authorizations, registrations and filings and orders required or advisable to be
made or obtained under any applicable Law, the Organization Documents of any
Loan Party or by any Contractual Obligation of any Loan Party, in connection
with the execution, delivery, performance, validity and enforceability of the
Loan Documents or any of the transactions contemplated thereby, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired,
and no investigation or inquiry by any Governmental Authority regarding the Loan
Documents or any other transaction being financed with the proceeds thereof
shall be ongoing.
 
(g)           Solvency. Receipt by the Administrative Agent of a certificate,
dated the Effective Date and signed by the chief financial officer of the
Borrower, on behalf of itself and each of its Subsidiaries, confirming that (x)
the Borrower is Solvent and (y) the Loan Parties on a consolidated basis are
Solvent, in each case before and after giving effect to the funding of the Term
Loan A and any Revolving Loans on the Effective Date and the consummation of the
other transactions contemplated herein.
 
(h)           Insurance. Receipt by the Administrative Agent of certificates of
insurance issued on behalf of insurers of the Loan Parties, describing in
reasonable detail the types and amounts of insurance (property and liability)
maintained by the Loan Parties, and endorsements naming the Administrative Agent
as additional insured on liability policies and lender’s loss payee on property
and casualty policies.
 
 
62

 
 
 
(i)           Personal Property Collateral. Receipt by the Administrative Agent
of the following:
 
(i)           Searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party.
 
(ii)           Uniform Commercial Code financing statements for each appropriate
jurisdiction as is necessary to perfect the Administrative Agent’s security
interest in the Collateral.
 
(iii)           All certificates evidencing any certificated Capital Stock
pledged to the Administrative Agent pursuant to the Security Agreement or any
other pledge agreement, together with duly executed in blank, undated stock
powers attached thereto (unless, with respect to the pledged Capital Stock of
any Material Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the Law of the
jurisdiction of organization of such Person).
 
(iv)           Searches of ownership of, and Liens on, United States registered
intellectual property owned by each Loan Party in the appropriate governmental
offices.
 
(v)           Duly executed notices of grant of security interest in the form
required by any security agreement as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the United States registered intellectual property owned by the Loan
Parties (if and to the extent perfection may be achieved in the United States
Patent and Trademark Office or the United States Copyright Office by such
filings).
 
(j)           Patriot Act; Anti-Money Laundering Laws. The provision by the Loan
Parties of all documentation and other information that the Administrative Agent
or such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
 
(k)           Financial Statements. Receipt by the Administrative Agent of (i)
the consolidated audited financial statements of the Borrower and its
Subsidiaries for the Fiscal Years ended 2014, 2015 and 2016, including balance
sheets, income statements and cash flow statements audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, (ii) Interim Financial Statements and (iii) five-year financial
projections of the Borrower and its Subsidiaries.
 
(l)           Fees and Expenses. Receipt by the Administrative Agent of payment
of all fees, expenses and other amounts due and payable on or prior to the
Effective Date, including without limitation reimbursement or payment of all
out-of-pocket expenses of the Administrative Agent and the Arranger (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Arranger.
 
 
63

 
 
 
Without limiting the generality of the provisions of this Section 3.1, for
purposes of determining compliance with the conditions specified in this Section
3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.
 
Section 3.2             Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of each of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit is subject to the
satisfaction of the following conditions, in each case, subject to the
Incremental Funds Certain Provision, as applicable:
 
(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
 
(b)         at the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) as of such earlier
date;
 
(c)           the Borrower shall have delivered the required Notice of
Borrowing; and
 
(d)           if any Revolving Lender is a Defaulting Lender at the time of any
request by the Borrower of a Borrowing of a Swingline Loan or the issuance,
amendment, renewal or extension of a Letter of Credit, as applicable, set forth
in this Section 3.2, neither of the Issuing Banks will be required to issue,
amend, renew or increase any Letter of Credit and the Swingline Lender will not
be required to make any Swingline Loans, unless they are satisfied that 100% of
the related LC Exposure and Swingline Exposure is fully covered or eliminated
pursuant to Section 2.26.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section 3.2.
 
Section 3.3            Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
 
 
64

 
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent and each
Lender as follows:
 
Section 4.1       Existence; Power. The Borrower and each of its Subsidiaries
(a) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company, as applicable, under the Laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted, and (c) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.2           Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by each Loan Party, and constitutes, and each other Loan Document to which any
Loan Party is party, when executed and delivered by such Loan Party, will
constitute a legal, valid and binding obligation of each Loan Party, enforceable
against such Loan Party party thereto, in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
Section 4.3             Governmental Approvals; No Conflicts. The execution,
delivery and performance by each Loan Party of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except (i) those as have been obtained or made and are
in full force and effect and (ii) filings necessary to perfect and maintain the
perfection of the Liens created under the Collateral Documents, (b) will not
violate the Organization Documents of any Loan Party or any Law applicable to
the Borrower or any of its Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding on the Borrower or any of its
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.
 
Section 4.4            Financial Statements. The Borrower has furnished to the
Lenders (a) the Audited Financial Statements and (b) the Interim Financial
Statements. Such financial statements fairly present in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as of
such dates and the consolidated results of operations for such periods in
conformity with GAAP consistently applied, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(b). The financial statements delivered pursuant to Section 5.1(a) and (b) have
been prepared in accordance with GAAP and present fairly (on the basis disclosed
in the footnotes to such financial statements) the consolidated financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates thereof and for the periods covered thereby. Since
the date of the Audited Financial Statements, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.
 
 
65

 
 
 
Section 4.5           Litigation and Environmental Matters.
 
(a)          No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of any Responsible Officer of the Loan Parties, threatened against or affecting
the Borrower or any of its Subsidiaries or any employee or contractor of the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or (ii)
which in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document.
 
(b)         Neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
 
Section 4.6          Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Laws and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
Section 4.7            No Default.
 
(a)           Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect.
 
(b)           No Default has occurred and is continuing.
 
Section 4.8            Investment Company Act, Etc. . Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.
 
Section 4.9             Taxes. The Borrower and its Subsidiaries have timely
filed or caused to be filed all federal, state income and other material tax
returns required to be filed by them, and have paid all federal, state income
and other material taxes, assessments made against it or its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same are currently being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as the case may be, has set aside on its books adequate reserves
therefor in accordance with GAAP. The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of such taxes are adequate
in accordance with GAAP, and no tax liabilities that could be materially in
excess of the amount so provided are anticipated.
 
 
66

 
 
 
Section 4.10             Margin Regulations. None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of the Regulation T, U or X. Neither the Borrower nor its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock.”
 
Section 4.11             ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans. The Borrower
represents that, as of the date hereof and throughout the term of this
Agreement, no Borrower or Guarantor is (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code; (3)
an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.
 
Section 4.12              Ownership of Property.
 
(a)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
Audited Financial Statements or the most recent audited consolidated balance
sheet of the Borrower delivered pursuant to Section 5.1(a) or purported to have
been acquired by the Borrower or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens not permitted by this Agreement. All leases that individually
or in the aggregate are material to the business or operations of the Borrower
and its Subsidiaries are valid and subsisting and are in full force.
 
(b)           Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.
 
(c)           The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.
 
 
67

 
 
 
Section 4.13           Disclosure. Each Loan Party has disclosed to the Lenders
all agreements, instruments, and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports (including without limitation
all reports that any Loan Party is required to file with the SEC), financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
Section 4.14            Labor Relations. There are no strikes, lockouts or other
material labor disputes pending against the Borrower or any of its Subsidiaries,
or, to the knowledge of a Responsible Officer of any Loan Party, threatened
against the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the knowledge of a Responsible Officer of any Loan Party,
threatened against any of them before any Governmental Authority that would
reasonably be expected to result, either individually or in the aggregate, a
Material Adverse Effect. All payments due from the Borrower or any of its
Subsidiaries pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of the Borrower or any
such Subsidiary, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
Section 4.15            Subsidiaries. Schedule 4.15 sets forth (a) the name of,
the ownership interest of each Loan Party in, the jurisdiction of incorporation
or organization of, and the type of, each Subsidiary and identifies each
Subsidiary that is a Loan Party, in each case as of the Effective Date and (b)
the authorized Capital Stock of the Borrower and each of its Subsidiaries as of
the Effective Date. All issued and outstanding Capital Stock of each of the
Borrower’s Subsidiaries is duly authorized and validly issued, fully paid,
non-assessable, as applicable, and free and clear of all Liens other than those
created under the Loan Documents. All such securities were issued in compliance
with all applicable state and federal Laws concerning the issuance of
securities. As of the Effective Date, all of the issued and outstanding Capital
Stock of each of the Borrower’s Subsidiaries is owned by the Persons and in the
amounts set forth on Schedule 4.15. Except as set forth on Schedule 4.15, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Stock of the Borrower or any of its Subsidiaries.
 
Section 4.16             Solvency. After giving effect to the execution and
delivery of the Loan Documents and the making of the Loans under this Agreement,
the Borrower is Solvent and the Loan Parties are Solvent on a consolidated
basis.
 
Section 4.17            Business Locations; Taxpayer Identification Number. Set
forth on Schedule 4.17-1 is a list of all real property located in the United
States that is owned or leased by any Loan Party as of the Effective Date
(identifying whether such real property is owned or leased and which Loan Party
owns or leases such real property). Set forth on Schedule 4.17-2 is the chief
executive office, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Effective Date. The exact
legal name and state of organization of each Loan Party as of the Effective Date
is as set forth on the signature pages hereto. Except as set forth on Schedule
4.17-3, no Loan Party has during the five years preceding the Effective Date (i)
changed its legal name, (ii) changed its state of formation, or (iii) been party
to a merger, consolidation or other change in structure.
 
 
68

 
 
 
Section 4.18           Material Agreements. As of the Effective Date, all
Material Agreements of the Borrower and its Subsidiaries are described on
Schedule 4.18, and each such Material Agreement is in full force and effect. The
Borrower does not have any knowledge of any pending amendments or threatened
termination of any of the Material Agreements. As of the Effective Date, the
Borrower has delivered to the Administrative Agent a true, complete and correct
copy of each Material Agreement (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith).
 
Section 4.19            Anti-Corruption Laws and Sanctions. None of the Borrower
or any of its Subsidiaries or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers, employees or agents
acting or benefitting in any capacity in connection with this Agreement, (a) is
a Person that is owned or controlled by a Sanctioned Person, (b) is a Sanctioned
Person or (c) is located, organized or resident in a Sanctioned Country. The
Borrower and its Subsidiaries have conducted their businesses in compliance with
Anti-Corruption Laws and applicable Sanctions and have instituted and maintain
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws and applicable Sanctions. No Borrowing or Letter of Credit,
use of proceeds or other transactions will violate Anti-Corruption Laws or
applicable Sanctions.
 
Section 4.20            Subordination of Subordinated Debt. This Agreement, and
all amendments, modifications, extensions, renewals, refinancings and refundings
hereof, constitute the “Senior Credit Agreement” (or similar or analogous term)
within the meaning of the applicable Subordinated Debt Document; and the
Revolving Loans, the Term Loans and all other Obligations of the Borrower to the
Lenders and the Administrative Agent under this Agreement and all other Loan
Documents, and all amendments, modifications, extensions, renewals, refinancings
or refundings of any of the foregoing, constitute “Senior Indebtedness” (or
similar or analogous term) of the Borrower within the meaning of the applicable
Subordinated Debt Document, and the holders thereof from time to time shall be
entitled to all of the rights of a holder of “Senior Indebtedness” (or similar
or analogous term) pursuant to the applicable Subordinated Debt Document.
 
Section 4.21              No EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.
 
Section 4.22              Perfection of Security Interests in the Collateral.
 
 
69

 
 
 
(a)                      The Security Agreement is effective to create in favor
of the Administrative Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Collateral
identified therein, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law), and the Security Agreement shall create a fully perfected
Lien on, and security interest in, all right, title and interest of the obligors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (other than Permitted Encumbrances) (i) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) and is
evidenced by a certificate, when such Collateral is delivered to the
Administrative Agent with duly executed stock powers with respect thereto, (ii)
with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) but is not evidenced by a certificate, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor or when “control” (as such term
is defined in the UCC) is established by the Administrative Agent over such
interests in accordance with the provision of Section 8-106 of the UCC, or any
successor provision, and (iii) with respect to any such Collateral that is not a
“security” (as such term is defined in the UCC), when UCC financing statements
in appropriate form are filed in the appropriate filing offices in the
jurisdiction of organization of the pledgor (to the extent such security
interest can be perfected by filing under the UCC).
 
(b)           Each of the Mortgages, if any, is effective to create in favor of
the Administrative Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the real
property and improvements identified therein in conformity with applicable Laws,
except to the extent the enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless of whether enforcement is sought in equity or at
law) and, when the Mortgages and UCC financing statements in appropriate form
are duly recorded at the locations identified in the Mortgages, and recording or
similar taxes, if any, are paid, the Mortgages shall constitute a legal, valid
and enforceable Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such real property and improvements, in each case
prior and superior in right to any other Lien (other than Permitted
Encumbrances).
 
Section 4.23          HIPAA Compliance. To the extent that and for so long as
(i) the Borrower or any of its Subsidiaries is a “covered entity” and/or a
“business associate” as defined in 45 C.F.R. § 160.103, (ii) the Borrower or any
of its Subsidiaries and/or their business and operations are subject to or
covered by HIPAA, and/or (iii) the Borrower or any of its Subsidiaries sponsors
any “group health plans” as defined in 45 C.F.R. § 160.103, the Borrower and
each such Subsidiary has implemented, or will implement on or before any
applicable compliance date, those provisions of its HIPAA compliance plan
necessary to ensure that the Loan Parties are HIPAA Compliant, except where
non-compliance, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. For purposes of this Agreement,
“HIPAA Compliant” shall mean that each Loan Party and each applicable Subsidiary
(i) is in full compliance with any and all of the applicable requirements of
HIPAA, as amended from time to time and (ii) is not subject to, and could not
reasonably be expected to become subject to, any civil or criminal penalty or
any investigation, claim or process as the result of any breach or other failure
to comply with HIPAA.
 
 
70

 
 
Section 4.24           Compliance With Health Care Laws. Without limiting the
generality of any other provision that is set forth herein (including, without
limitation, any covenant, representation or warranty), the Borrower and each of
its Subsidiaries, and each of the Borrower’s and each Subsidiary’s employees and
contractors in the exercise of their respective duties on behalf of the
Borrower, any such Subsidiary or any facilities where such licensed employees
and contractors perform services on behalf of customers of the Borrower or any
Subsidiary, is in compliance in all respects with all applicable statutes, laws,
ordinances, rules and regulations of any federal, state or local governmental
authority with respect to regulatory matters primarily relating to patient
healthcare (collectively, “Healthcare Laws”), except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower and each of its Subsidiaries
has maintained in all material respects all records required to be maintained by
the Healthcare Laws and, to the knowledge of the Loan Parties, there are no
presently existing circumstances which would result or likely would result in
violations of the Healthcare Laws, except where such violations, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower and its Subsidiaries and, to the Loan
Parties’ knowledge, the owners of other businesses managed by the Borrower or
its Subsidiaries have such permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authorities as are necessary under
applicable Healthcare Laws to own their respective properties and to conduct
their respective business (including without limitation such permits as are
required under such federal, state and other health care laws, and under
licensure laws and such insurance laws and regulations, as are applicable
thereto), except where the failure to have such permits, licenses, franchises,
certificates and other approvals or authorizations of Governmental Authorities,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. In addition, each such employee and contractor holds,
without restriction, such permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authorities as are necessary under
applicable Healthcare Laws to perform services on behalf of any customer of the
Borrower or any Subsidiary in the exercise of such employees’ and contractors’
respective duties on behalf of the Borrower or any such Subsidiary, except where
the failure to have such permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authorities, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Further, each such employee and contractor, if required by the
applicable facility where such employee or contractor performs services on
behalf of the Borrower or any Subsidiary, holds unrestricted medical staff
privileges to perform professional services at such facility, except where such
failure to maintain medical staff privileges could not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries are enrolled in, bill to or receive any reimbursement from third
party payors, including without limitation, Medicare, Medicaid, or any other
federal, state, or other government or commercial health care program. Neither
the Borrower, any Subsidiary, or any of their respective employees or
independent contractors: (i) have been convicted of a criminal offense related
to healthcare (unless such individual has been officially reinstated into the
federal healthcare programs by the U.S. Department of Health and Human Services
Office of Inspector General (“OIG”)); (ii) are currently under sanction,
exclusion or investigation (civil or criminal) by any federal or state
enforcement, regulatory, administrative or licensing agency or is ineligible for
federal or state program participation; or (iii) are currently listed on the
General Services Administration List of Parties Excluded from the Federal
Procurement and Non-Procurement Programs or the OIG List of Excluded
Individuals/Entities.
 
Section 4.25          Patriot Act. No Loan Party nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. To its knowledge, no Loan Party or any of its Subsidiaries
is in violation of (a) the Trading with the Enemy Act, as amended, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. No Loan Party or any of
its Subsidiaries (i) is a “blocked person” described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, such Loan Party shall and shall cause each Subsidiary
to:
 
 
71

 
 
 
Section 5.1             Financial Statements and Other Information. Deliver to
the Administrative Agent, for further distribution to the Lenders:
 
(a)           as soon as available and in any event within ninety (90) days
after the end of each Fiscal Year, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit, except for qualifications arising solely as a result of upcoming
maturities of Loans under this Agreement) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;
 
(b)           as soon as available and in any event within forty-five (45) days
after the end of each of the first three Fiscal Quarters, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statements of income
or operations and cash flows of the Borrower and its Subsidiaries for such
Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting forth
in each case in comparative form the figures for the corresponding quarter and
the corresponding portion of Borrower’s previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as presenting fairly in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
 
(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
(ii) setting forth in reasonable detail calculations demonstrating compliance
with the financial covenants set forth in Article VI, (iii) certifying that as
of the date thereof, all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties are true and correct in all respects), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date,
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the Audited Financial Statements, and if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate and (v) specifying any change in the
identity of the Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter
from the Subsidiaries identified to the Lenders on the Effective Date or as of
the most recent Fiscal Year or Fiscal Quarter, as the case may be;
 
 
72

 
 
 
(d)           concurrently with the delivery of the financial statements
referred to in clause (a) above, a negative assurance letter from the accounting
firm that reported on such financial statements stating whether they obtained
any knowledge during the course of their audit of such financial statements of
any Default or Event of Default arising from a breach of the financial covenants
set forth in Article VI in so far as they relate to accounting matters (which
negative assurance letter may be limited to the extent required by accounting
and auditing rules, standards or guidelines);
 
(e)           as soon as available and in any event within forty-five (45) days
after the end of the Fiscal Year, a pro forma budget for the succeeding Fiscal
Year, containing an income statement, balance sheet and statement of cash flow
of the Borrower and its Subsidiaries on a quarterly basis for such succeeding
Fiscal Year;
 
(f)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be; and
 
(g)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
 
If at any time the Borrower is required to file periodic reports under Section
13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended,
Borrower may satisfy its obligation to deliver the financial statements referred
to in clauses (a) and (b) above by delivering such financial statements by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to Borrower from time to time.
 
The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar, Debt Domain or a
substantially similar electronic transmission system (the “Platform”) and
(B) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof, the Arranger, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute information subject to the
confidentiality provisions of Section 11.11, they shall be treated as set forth
in Section 11.11); (3) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (4) the Administrative Agent and any Affiliate thereof and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
 
 
73

 
 
Section 5.2            Notices of Material Events. Furnish to the Administrative
Agent (for further distribution to the Lenders) prompt written notice of the
following:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Borrower or any
Subsidiary which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
 
(c)           the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(d)            the occurrence of any ERISA Event that alone, or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $500,000;
 

(e)           the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default with respect to the Subordinated Debt Documents, or
any Material Indebtedness of the Borrower or any of its Subsidiaries;
 
(f)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and
 
(g)           promptly and in any event at least thirty (30) days prior thereto,
notice of any change (i) in any Loan Party’s legal name, (ii) in any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in any Loan Party’s identity or legal structure,
(iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3              Existence; Conduct of Business.
 
(a)           Do or cause to be done all things reasonably necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3; and
 
 
74

 
 
 
(b)           Engage in the business of the type conducted by the Borrower and
its Subsidiaries on the date hereof and businesses reasonably related or
reasonably ancillary thereto.
 
Section 5.4          Compliance with Laws, Etc. (a) Comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
business and properties, including, without limitation, all Environmental Laws,
Healthcare Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (b) maintain in effect and enforce policies and
procedures reasonably designed to promote and achieve compliance by the Loan
Parties, their Subsidiaries and their respective directors, officers, employees
and agents which are acting or benefitting in any capacity in connection with
this Agreement with Anti-Corruption Laws and applicable Sanctions.
 
Section 5.5            Payment of Obligations. Pay and discharge at or before
maturity, all of its obligations and liabilities (other than Indebtedness and
any obligations in respect of any Hedging Transactions but including, without
limitation, all taxes, assessments and other governmental charges, levies and
all other claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation, and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.
 
Section 5.6            Books and Records. Keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare the consolidated financial statements of the Borrower and
its Subsidiaries in conformity with GAAP.
 
Section 5.7           Visitation, Inspection, Etc. Permit any representative of
the Administrative Agent (it being understood the Lenders may accompany the
Administrative Agent at the sole cost of such Lender) to visit and inspect its
properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and independent certified public accountants, all at such
reasonable times and as often as the Administrative Agent may reasonably request
after reasonable prior notice to the Borrowers; provided that only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.7 and the Administrative Agent shall not exercise such rights more
often than one time during any Fiscal Year absent the existence of an Event of
Default and, in any event, only one such time shall be at the Borrowers’
expense, and provided, further, that when an Event of Default has occurred and
is continuing the Administrative Agent (or any of its designated
representatives) may do any of the foregoing at the expense of the Borrowers at
any time during normal business hours without prior notice.
 
 
75

 
 
Section 5.8            Maintenance of Properties; Insurance.
 
(a)           Keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted;
 
(b)           Maintain with financially sound and reputable insurance companies
not Affiliates of the Borrower, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations;
 
(c)           At all times shall name Administrative Agent as additional insured
on all liability policies and loss payee on all property or casualty polices of
the Borrower and its Subsidiaries (which policies shall be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and to name the
Administrative Agent as additional insured or loss payee, in form and substance
reasonably satisfactory to the Administrative Agent); and
 
(d)           Cause all Mortgaged Property that constitutes Flood Hazard
Property to be covered by flood insurance provided under the National Flood
Insurance Program (or with private insurance endorsed to cause such private
insurance to be fully compliant with the federal law as regards private
placement insurance applicable to the National Flood Insurance Program, with
financially sound and reputable insurance companies not Affiliates of the
Borrower), in such amounts and with such deductibles as the Administrative Agent
(on behalf of itself or any Lender) may request.
 
Section 5.9             Use of Proceeds.
 
(a)          Use the proceeds of the Revolving Loans (i) on the Effective Date,
to refinance Indebtedness under the Existing Credit Agreement and to pay related
transaction fees and expenses, and (ii) after the Effective Date, to finance
Permitted Acquisitions, for working capital needs, for capital expenditures and
for other general corporate purposes of the Borrower and its Subsidiaries.
 
(b)           Use the proceeds of the Term Loan A advanced on the Effective Date
to (i) refinance Indebtedness under the Existing Credit Agreement and to pay
related transaction fees and expenses, and (ii) finance Permitted Acquisitions.
 
(c)           Use the proceeds of each Incremental Term Loan for the purposes
set forth in the definitive documentation therefor.
 
(d)           Use all Letters of Credit for general corporate purposes.
 
 
76

 
 
 
Section 5.10          Additional Subsidiaries. If any Subsidiary is acquired or
formed after the Effective Date, promptly notify the Administrative Agent and
the Lenders thereof and, within ten (10) Business Days (or such later date as
the Administrative Agent may agree in its sole discretion) after any such
Subsidiary is acquired or formed, if such Subsidiary is a Domestic Subsidiary
(other than (i) any Domestic Subsidiary of a Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
(except any such Domestic Subsidiary that is treated as a C corporation for
federal income tax purposes) and (ii) CCTag), cause such Subsidiary to become a
Guarantor. A Subsidiary shall become an additional Guarantor by executing and
delivering to the Administrative Agent a Guarantor Joinder Agreement in form and
substance reasonably satisfactory to the Administrative Agent, accompanied by
(a) all other Loan Documents related thereto, (b) certified copies of
Organization Documents, appropriate authorizing resolutions of the board of
directors of such Subsidiaries, and, upon the reasonable request of the
Administrative Agent, opinions of counsel comparable to those delivered pursuant
to Section 3.1(c), and (c) such other documents as the Administrative Agent may
reasonably request.
 
Section 5.11           Further Assurances
 
(a)           Capital Stock. Cause (i) 100% of the issued and outstanding
Capital Stock of each Domestic Subsidiary (other than CCTag) and (ii) 65% (or
such greater percentage that, due to a Change in Law after the date hereof, (A)
could not reasonably be expected to cause the undistributed earnings of such
Material Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Material Foreign
Subsidiary’s United States parent and (B) could not reasonably be expected to
cause any adverse tax consequences) of the issued and outstanding Capital Stock
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Capital Stock not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Material Foreign
Subsidiary (other than any Domestic Subsidiary of a Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
(except any such Domestic Subsidiary that is treated as a C corporation for
federal income tax purposes)) directly owned by any Loan Party to be subject at
all times to a first priority, perfected Lien in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, to secure the
Obligations pursuant to the Collateral Documents (subject to Liens permitted by
Section 7.2), and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
reasonably request including, any filings and deliveries to perfect such Liens,
Organization Documents, resolutions and opinions of counsel, all in form,
content and scope reasonably satisfactory to the Administrative Agent.
 
(b)           Personal Property. Cause all personal property (other than
Excluded Property) owned by each Loan Party to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, to secure the Obligations as required by the
Collateral Documents (subject to Liens permitted by Section 7.2) and, in
connection with the foregoing, deliver to the Administrative Agent such
documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.
 
 
77

 
 
 
(c)           Control Agreements.  To the extent that a deposit account,
disbursement account, investment account, cash management account, lockbox
account or other account (other than an Excluded Account) is maintained with a
Lender (or any of its Affiliates) other than SunTrust Bank (or any of its
Affiliates), cause such deposit account, disbursement account, investment
account, cash management account, lockbox account or other account to be subject
to an account control agreement in form and substance reasonably satisfactory to
the Administrative Agent (it being understood and agreed that the Loan Parties
shall have up to sixty (60) days after the Effective Date (or such later date as
the Administrative Agent may agree in its sole discretion) to cause any such
accounts existing as of the Effective Date to become subject to such an account
control agreement); provided that no such account control agreement shall be
required with respect to any account maintained with a Lender other than
SunTrust Bank that has a balance (or which holds assets with a fair market
value) less than $50,000, in any individual instance, or $100,000, when taken
together with the account balances (or aggregate amount of the fair market value
of assets) of all other accounts (other than Excluded Accounts) that are not
either maintained at SunTrust Bank or subject to an account control agreement in
form and substance reasonably acceptable to the Administrative Agent.
 
(d)           Landlord Consents.  Within ninety (90) days (or such later date as
the Administrative Agent may agree in its sole discretion) of (i) the Effective
Date, with respect to leased locations of the Loan Parties existing on the
Effective Date and (ii) the date a new leasehold interest in real property is
acquired by a Loan Party (or an existing lease is renewed or extended), use
commercially reasonable efforts to deliver or cause to be delivered to the
Administrative Agent a duly executed landlord consent with respect to each
leased location where material corporate books and records of any of the Loan
Parties are maintained, which consents shall be in form and substance reasonably
acceptable to the Administrative Agent.
 
(e)           Real Property. Within forty-five (45) days (or such later date as
the Administrative Agent may agree in its sole discretion) of (i) the Effective
Date, with respect to fee-owned real property owned as of the Effective Date and
(ii) the date new fee-owned real property is acquired by a Loan Party, cause all
fee-owned real property (other than Excluded Property) owned by each Loan Party
to be subject at all times to a valid and, subject to any filing and/or
recording referred to herein, enforceable Lien on, and security interest in,
such fee-owned real property that is prior and superior in right to any other
Lien in favor of the Administrative Agent, for the benefit of the holders of the
Obligations, to secure the Obligations as required by the Collateral Documents
(subject to Liens permitted by Section 7.2) and, in connection with the
foregoing, deliver to the Administrative Agent such documentation as the
Administrative Agent may reasonably request including filings and deliveries
necessary to perfect such Liens, Organization Documents, resolutions, Real
Property Security Documents and favorable opinions of counsel to such Person,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.
 
Section 5.12        Cash Management. The Borrower shall, and shall cause its
Domestic Subsidiaries to, maintain all cash management and treasury business
(other than Excluded Accounts) with SunTrust Bank or another Lender or any of
their respective Affiliates, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts;
provided however, that with respect to all cash management and treasury business
accounts maintained with financial institutions other than SunTrust Bank or any
other Lender (or their respective Affiliates) acquired in connection with a
Permitted Acquisition, the Loan Parties shall have ninety (90) days (or such
later date as the Administrative Agent may agree in its sole discretion) after
the consummation of such Permitted Acquisition to close such accounts and open
new or replacement accounts in compliance with this Section 5.12. Each account
maintained with a Lender (or any of its Affiliates) other than SunTrust Bank
shall be subject to an account control agreement to the extent required under
Section 5.11(c).
 
Section 5.13         Healthcare Matters. The Borrower and its Subsidiaries shall
maintain without restriction, and shall cause each employee and contractor of
the Borrower or any Subsidiary to maintain without restriction, at all times all
necessary registrations, permits, licenses, franchises, authorizations and
clearances of all federal, state and local governmental or regulatory
authorities as are required or necessary (i) for the Borrower and its
Subsidiaries to own their respective properties and to conduct their respective
business as of any date of determination in each jurisdiction in which each does
business as of the Effective Date and (ii) own and operate any business acquired
in each jurisdiction in which such business is located, except in each of
clauses (i) and (ii) where the failure to maintain any such necessary
registrations, permits, licenses, franchises, authorizations and clearances of
all federal, state and local governmental or regulatory authorities as are
required or necessary, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
 
78

 
 
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
 
Section 6.1          Consolidated Total Leverage Ratio. Permit the Consolidated
Total Leverage Ratio as of the end of each Fiscal Quarter, commencing with the
Fiscal Quarter ending September 30, 2017, to be greater than (a) for each Fiscal
Quarter ending from September 30, 2017 through and including June 30, 2018,
3.50:1.00, (b) for each Fiscal Quarter ending from September 30, 2018 through
and including June 30, 2019, 3.25:1.00, and (c) for each Fiscal Quarter ending
thereafter, 3.00:1.00;
 
provided, however, that the Consolidated Total Leverage Ratio levels set forth
above may, at the election of the Borrower and upon written notice to the
Administrative Agent prior to the consummation of any Qualified Permitted
Acquisition, be increased by 0.25:1.00 (a “quarter-turn”) in connection with one
or more Permitted Acquisitions made within a twelve (12) month period with
aggregate cash and non-cash consideration (including assumed Indebtedness, the
good faith estimate by the Borrower of the maximum amount of any deferred
purchase price obligations (including the Borrower’s good faith estimate of any
anticipated earn-out obligations) and Capital Stock) paid in connection
therewith in excess of $20,000,000 (each such Permitted Acquisition, whether
individually satisfying such consideration threshold amount or satisfying such
consideration threshold amount when taken together with other Permitted
Acquisitions made within a twelve (12) month period, a “Qualified Permitted
Acquisition”), with a 0.25:1.0 step-down (returning the required Consolidated
Total Leverage Ratio to the then otherwise required ratio) for the period of
four Fiscal Quarters ending with the second Fiscal Quarter ending after the
period of four Fiscal Quarters for which the maximum Consolidated Total Leverage
Ratio was first increased by 0.25:1.00 (a “quarter-turn”) pursuant to this
Section 6.1; provided further that, (x) in any event, the maximum Consolidated
Total Leverage Ratio for any period of four Fiscal Quarters shall not be
increased to be greater than 0.25:1.00 (a “quarter-turn”) more than the
otherwise required Consolidated Total Leverage Ratio as provided above, (y) the
Consolidated Total Leverage Ratio levels shall not be increased pursuant to the
foregoing proviso on more than two (2) occasions in the period from the
Effective Date through the Revolving Commitment Termination Date and (z)
following any increase in the Consolidated Total Leverage Ratio level pursuant
to the foregoing proviso, no subsequent increase in the Consolidated Total
Leverage Ratio level pursuant to the foregoing proviso may be made until after
the required Consolidated Total Leverage Ratio has been at the applicable level
set forth above (without giving effect to any increase pursuant to the foregoing
proviso) for at least one full Fiscal Quarter.
 
Section 6.2           Consolidated Fixed Charge Coverage Ratio. Permit a
Consolidated Fixed Charge Coverage Ratio as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2017, to be less than
1.50:1.00.
 
 
79

 
 
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
 
Section 7.1            Indebtedness and Preferred Equity. Create, incur, assume
or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness created pursuant to the Loan Documents;
 
(b)           Indebtedness of the Borrower or any Subsidiary existing on the
date hereof and set forth on Schedule 7.1 and any Permitted Refinancing thereof;
 
(c)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvements, and any Permitted Refinancing
thereof; provided further, that the aggregate principal amount of such
Indebtedness does not exceed $4,000,000 at any time outstanding;
 
(d)           Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided, that any
such Indebtedness that is owed by a Subsidiary that is not a Loan Party shall be
subject to Section 7.4;
 
(e)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided, that Guarantees by any Loan Party of Indebtedness of any Subsidiary
that is not a Loan Party shall be subject to Section 7.4;
 
(f)            Hedging Obligations permitted by Section 7.11;
 
(g)            Permitted Subordinated Debt;
 
(h)           (i) Indebtedness of any Person that becomes a Subsidiary (or of
any Person not previously a Subsidiary that is merged or consolidated with or
into a Subsidiary in a transaction permitted hereunder) after the Effective
Date, or Indebtedness of any Person that is assumed by any Subsidiary in
connection with an acquisition of assets by such Subsidiary in a Permitted
Acquisition after the Effective Date; provided that, in each case, such
Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired, and (ii) Permitted
Refinancings in respect of Indebtedness assumed pursuant to clause (i) above;
provided further that the aggregate principal amount of Indebtedness permitted
by this clause (h) shall not exceed $2,500,000 at any time outstanding; and
 
 
80

 
 
 
(i)           unsecured Indebtedness of the Borrower or its Subsidiaries of a
type not contemplated in the foregoing in an aggregate principal amount not to
exceed $2,500,000 at any time outstanding.
 
Section 7.2            Negative Pledge. Create, incur, assume or suffer to exist
any Lien on any of its assets or property now owned or hereafter acquired,
except:
 
(a)           Liens securing the Obligations pursuant to the Loan Documents and
any Liens on cash or deposits granted in favor of an Issuing Bank to Cash
Collateralize any Defaulting Lender’s participation in Letters of Credit as
contemplated by this Agreement;
 
(b)           Permitted Encumbrances;
 
(c)           any Liens on any property or assets of the Borrower or its
Subsidiaries existing on the Effective Date and set forth on Schedule 7.2;
provided, that such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary;
 
(d)           Liens securing Indebtedness incurred pursuant to Section 7.1(h);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost (negotiated on an arm’s length basis) of the
property being acquired on the date of acquisition and (iii) such Liens attached
to such property concurrently with or within ninety (90) days after the
acquisition thereof;
 
(e)           purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secured Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within ninety (90) days
after the acquisition, improvement or completion of the construction thereof;
(iii) such Lien does not extend to any other asset; and (iv) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets; and
 
(f)           extensions, renewals, or replacements of any Lien referred to in
clauses (a) through (e) of this Section 7.2; provided, that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby; and
 
(g)           other Liens affecting property with an aggregate fair value not to
exceed $2,500,000 at any time, provided that no such Lien shall extend to or
cover any Collateral.
 
Section 7.3             Fundamental Changes.
 
 
81

 
 
 
(a)           Merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or any line of business or all or substantially all of the stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Event of Default shall have occurred and be
continuing (except, in the case of an Acquisition subject to the Incremental
Funds Certain Provision, in which case there is no Default or Event of Default
immediately before or immediately after execution and delivery of the applicable
Acquisition Agreement and there is no Specified Event of Default at the date the
applicable Permitted Acquisition is consummated) (i) the Borrower or any
Subsidiary may merge with a Person pursuant to a Permitted Acquisition if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
provided, that if any party to such merger is a Guarantor, the Guarantor shall
be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to any Loan Party
and (iv) any Subsidiary (other than a Guarantor) may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that (x) its assets are all disposed of pursuant to Section
2.12(a) and (y) any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4.
 
(b)           Engage in any business other than businesses of the type conducted
by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.
 
Section 7.4            Investments, Loans, Etc. Make any Investment except:
 
(a)           Investments existing on the date hereof and set forth on Schedule
7.4 (including Investments in Subsidiaries);
 
(b)           Permitted Investments;
 
(c)           Guarantees by Borrower or any Subsidiary constituting Indebtedness
permitted by Section 7.1;
 
(d)           Investments made by the Borrower in or to any Subsidiary and by
any Subsidiary to the Borrower or in or to another Subsidiary; provided, that
the aggregate amount of Investments by Loan Parties in or to, and Guarantees by
Loan Parties of Indebtedness of any Subsidiary that is not a Guarantor
(including all such Investments and Guarantees existing on the Effective Date)
shall not exceed $2,000,000 at any time outstanding;
 
(e)           loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business; provided, that
the aggregate amount of all such loans and advances does not exceed $500,000 in
the aggregate at any time outstanding;
 
(f)           Hedging Transactions permitted by Section 7.11;
 
(g)           Permitted Acquisitions; and
 
(h)           other Investments which in the aggregate do not exceed $2,500,000
in any Fiscal Year.
 
 
82

 
 
 
Section 7.5            Restricted Payments. Declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment; provided, that, so long as
no Default or Event of Default has occurred and is continuing at the time of
such Restricted Payment or would result therefrom, the Borrower may declare or
make, directly or indirectly:
 
(a)           dividends payable by the Borrower solely in shares of any class of
its common stock;
 
(b)           redemptions or repurchases of Capital Stock in the Borrower made
solely in shares of any class of its common stock;
 
(c)           Restricted Payments made by any Subsidiary to Persons that own
Capital Stock in such Subsidiary, on a pro rata basis according to their
respective holdings of the type of Capital Stock in respect of which such
Restricted Payment is being made with any other shareholders if such Subsidiary
is not wholly owned by the Borrower and other wholly owned Subsidiaries; and
 
(d)           redemptions or repurchases of Capital Stock in the Borrower from
employees and former employees of the Borrower and in connection with the
Borrower’s share repurchase program as in effect on the Effective Date (i) in an
aggregate amount of all such redemptions or repurchases made pursuant to this
Section 7.5(d) in any Fiscal Year not to exceed $5,000,000 or (ii) in an
unlimited amount, so long as, after giving effect to any such redemption or
repurchase on a Pro Forma Basis, (A) the Borrower shall be in compliance with
the financial covenant set forth in Section 6.2 and (B) the Consolidated Total
Leverage Ratio shall be at least 0.25:1.00 (a “quarter-turn”) less than the
maximum Consolidated Total Leverage Ratio specified in Section 6.1 for the
period of four (4) Fiscal Quarters most recently ended prior to the date of
determination for which financial statements were delivered under Section 5.1(a)
or (b), in each case, as detailed in a Pro Forma Compliance Certificate
delivered to the Administrative Agent at least five (5) days (or such shorter
period as may be agreed to by Administrative Agent) prior to any such redemption
or repurchase.
 
Section 7.6            Payment on Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy or obligate itself to do so prior to the scheduled
maturity thereof in any manner (including by the exercise of any right of
setoff), or make any payment in violation of any subordination, standstill or
collateral sharing terms of or governing any Permitted Subordinated Debt;
provided that the Borrower may pay scheduled payments of principal and interest
on Permitted Subordinated Debt, subject to the terms of the applicable
Subordinated Debt Documents.
 
Section 7.7             Sale of Assets. Make any Asset Sale or enter into any
agreement to make any Asset Sale, except for Asset Sales for which (a) at least
seventy-five percent (75%) of the consideration paid in connection therewith
shall be cash or Permitted Investments paid contemporaneously with consummation
of the transaction and shall be in an amount not less than the fair market value
of the property disposed of, (b) the Net Cash Proceeds thereof are applied to
repayment of the Loans to the extent required under Section 2.12(a), (c) such
transaction does not involve the sale or other disposition of Capital Stock in
any Subsidiary (except as contemplated in clause (g) of the definition of “Asset
Sale” in Section 1.1), (d) such transaction does not involve a sale or other
disposition of receivables other than (i) receivables owned by or attributable
to other property concurrently being disposed of in a transaction otherwise
permitted under this Section 7.7 or (ii) as contemplated under clause (d) of the
definition of “Asset Sale” in Section 1.1, and (e) the aggregate net book value
of all of the assets sold or otherwise disposed of by the Loan Parties and their
Subsidiaries in all such transactions shall not exceed five percent (5%) of
Consolidated Total Assets during the term of this Agreement.
 
 
83

 
 
Section 7.8             Transactions with Affiliates. Sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties and (c) any Restricted
Payment permitted by Section 7.5.
 
Section 7.9             Restrictive Agreements. Enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by Law or
by this Agreement or any other Loan Document, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness or Capital Lease
Obligations permitted by this Agreement so long as such restrictions and
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) shall not apply to customary provision in leases and other
contracts restricting the assignment thereof.
 
Section 7.10           Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.
 
Section 7.11            Hedging Transactions. Enter into any Hedging
Transaction, other than Hedging Transactions entered into in the ordinary course
of business to hedge or mitigate risks to which the Borrower or any Subsidiary
is exposed in the conduct of its business or the management of its liabilities
and not for speculative purposes.
 
Section 7.12            Amendments to Certain Documents.
 
(a)           Amend, modify or change in any manner any term or condition of any
Subordinated Debt Documents, or give any consent, waiver or approval thereunder;
provided that the Subordinated Debt Documents may be amended or modified to
extend the amortization or maturity of the indebtedness evidenced thereby,
reduce the interest rate thereon, or otherwise amend or modify the terms thereof
so long as the terms of any such amendment or modification are not adverse in
any material respect to the Borrower, any Subsidiary, or to the Administrative
Agent and the Lenders; or
 
(c)           Amend, modify or waive any of its rights in a manner materially
adverse to the Lenders or any Loan Party under (i) its Organization Documents or
(ii) any Material Agreements.
 
84

 
 
 
Section 7.13           Accounting Changes. Make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the Fiscal Year of the Borrower or of any of its Subsidiaries, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.
 
Section 7.14           Government Regulation. The Borrower will not, and will
not permit any of its Subsidiaries to, (a) be or become subject at any time to
any law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable Law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.
 
Section 7.15           Ownership of Subsidiaries. Notwithstanding any other
provisions of this Agreement to the contrary, the Borrower will not, and will
not permit any of the Subsidiaries to permit any Subsidiary to issue or have
outstanding any shares of preferred Capital Stock.
 
Section 7.16             Use of Proceeds.
 
(a)           Use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.
 
(b)           Request any Borrowing or Letter of Credit, or use or allow its
respective directors, officers, employees and agents to use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party.
 
Section 7.17           Sanctions and Anti-Corruption Laws. Request any Loan or
Letter of Credit or use the proceeds of any Loan and/or Letter of Credit (a) to
fund, finance or facilitate any activities of or business with any Sanctioned
Person or in any Sanctioned Country, (b) that will result in a violation by any
Person (including any Person participating in the transaction, whether as an
Arranger, the Administrative Agent, any Lender (including a Swingline Lender) or
any Issuing Bank or otherwise) of Sanctions or (c) that would in any manner
violate any Anti-Corruption Laws.
 
 
85

 
 
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1             Events of Default. If any of the following events (each
an “Event of Default”) shall occur:
 
(a)           any Loan Party shall fail to pay any principal of any Loan or of
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
 
(b)           any Loan Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount payable under clause (a) of this
Section 8.1 or an amount related to a Bank Product Obligation) payable under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (other than a representation
or warranty that is expressly qualified by a Material Adverse Effect or
materiality, in which case such representation or warranty shall prove to be
incorrect in all respects) when made or deemed made or submitted; or
 
(d)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in Section 5.1, 5.2, 5.3 (as to the existence of any Loan
Party) 5.7, 5.9 or Articles VI or VII; or
 
(e)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for thirty
(30) days after the earlier of (i) any Responsible Officer of any Loan Party
becomes aware of such failure, or (ii) written notice thereof shall have been
given to any Loan Party by the Administrative Agent or any Lender; or
 
(f)           the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Material Indebtedness; or any such Material Indebtedness shall
be declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
 
 
86

 
 
 
(g)           the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar Law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar Law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered; or
 
(i)           the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
 
(j)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, would reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $2,500,000; or
 
(k)           any judgment or order for the payment of money in excess of
$2,500,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage),
individually or in the aggregate, shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(l)           any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that would reasonably be expected to have a Material
Adverse Effect, and there shall be a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(m)           a Change in Control shall occur or exist; or
 
(n)           with respect to any Permitted Subordinated Debt in an aggregate
committed or outstanding principal amount exceeding $1,000,000, any default or
event of default (after giving effect to any grace period) shall have occurred
and be continuing under any of the Subordinated Debt Documents (even if, for
avoidance of doubt, such default shall have occurred as a result of the failure
of any obligor thereunder to make a payment required under the Subordinated Debt
Documents which payment is not permitted to be made as a result of Section 7.6
of this Agreement), or any of the applicable Subordinated Debt Documents shall
cease to be in full force and effect or the validity or enforceability thereof
is disaffirmed by or on behalf of any subordinated lender party thereto, or any
Obligations fail to constitute “Senior Debt” (or similar or analogous term) for
purposes of any of the applicable Subordinated Debt Documents, or all or any
part of such Permitted Subordinated Debt is accelerated, is declared to be due
and payable is required to be prepaid or redeemed, in each case prior to the
stated maturity thereof; or
 
 
87

 
 
 
(o)           any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect or ceases to give the Administrative Agent any material part of the Liens
purported to be created thereby; or any Loan Party or any Person acting by or on
behalf of any Loan Party contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans then outstanding, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at Law or in
equity; and that, if an Event of Default specified in either clause (g) or (h)
shall occur, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
 
Section 8.2            Application of Funds.
 
After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either clause (g) or (h) of Section 8.1), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
 
(a)           first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;
 
(b)           second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Banks then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;
 
(c)           third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
 
(d)           fourth, to the fees due and payable under Sections 2.14(b) and (c)
of this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;
 
 
88

 
 
 
(e)           fifth, to the aggregate outstanding principal amount of the Term
Loans (allocated among the Term Loan Lenders in respect of their Pro Rata
Shares), to the aggregate outstanding principal amount of the Revolving Loans,
the LC Exposure, the Net Mark-to-Market Exposure (to the extent secured by
Liens) and the Bank Product Obligations of the Borrower and its Subsidiaries,
until the same shall have been paid in full, allocated pro rata among any
Lender, any Lender-Related Hedge Provider and any Bank Product Provider, based
on their respective Pro Rata Shares of the aggregate amount of such Revolving
Loans, LC Exposure, Net Mark-to-Market Exposure (to the extent secured by Liens)
and Bank Product Obligations;
 
(f)           sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is equal
to 102% of the LC Exposure after giving effect to the foregoing clause fifth;
and
 
(g)           to the extent any proceeds remain, to the Borrower or other
parties lawfully entitled thereto.
 
All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Banks and the Revolving Lenders as Cash
Collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).
 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.2.
 
Notwithstanding the foregoing, Hedging Obligations and Bank Product Obligations
may be excluded from the application described above without any liability to
the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender-Related Hedge Provider or Bank Product
Provider.  Each Lender-Related Hedge Provider and Bank Product Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a Lender party hereto.
 
Section 8.3            Borrower’s Right to Cure.
 
(a)           Notwithstanding anything to the contrary contained in Section 8.1,
in the event that the Loan Parties fail (or, but for the operation of this
Section 8.3, would fail) to comply with the requirements of the covenants set
forth in Article VI, until the expiration of the 10th Business Day subsequent to
the date the Compliance Certificate is required to be delivered pursuant to
Section 5.1(c) (such period of ten (10) Business Days, the “Cure Period”), the
Borrower shall have the right to receive a cash equity contribution that does
not take the form of Disqualified Capital Stock from any Person for cash which
it may specify as an increase to Consolidated EBITDA (such equity contribution,
a “Specified Equity Contribution”), and upon the receipt by the Borrower of such
Specified Equity Contribution within the Cure Period and application thereof as
a mandatory prepayment as provided in Section 8.3(b)(vi) below, the covenants
set forth in Article VI shall be recalculated giving effect to the following pro
forma adjustments (collectively, the “Cure Right”):
 
89

 
 
 
(i)           Consolidated EBITDA shall be increased for the applicable Fiscal
Quarter (the “Applicable Quarter”) and any period of four Fiscal Quarters that
includes the Applicable Quarter, solely for the purpose of measuring the
covenants set forth in Article VI, and not for any other purpose under this
Agreement, by an amount equal to the Specified Equity Contribution; and
 
(ii)           If, after giving effect to the foregoing recalculations, the Loan
Parties shall then be in compliance with the requirements of the covenants set
forth in Article VI, the Loan Parties shall be deemed to have satisfied the
requirements of the covenants set forth in Article VI as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the covenant set
forth in Article VI that had occurred shall be deemed cured for the purposes of
this Agreement.
 
(b)           Notwithstanding anything herein to the contrary, (i) the Loan
Parties shall provide notice to the Administrative Agent of its intention to
exercise the Cure Right (the “Cure Notice”) no later than the date that is eight
(8) Business Days after the date on which the Compliance Certificate is required
to be delivered pursuant to Section 5.1(c), and the Specified Equity
Contribution must actually be received during the Cure Period, (ii) the
Specified Equity Contribution shall be no greater than the amount required for
purposes of complying with the applicable financial covenants in Article VI,
(iii) Indebtedness repaid with the proceeds of an issuance of Capital Stock
(other than Disqualified Capital Stock) effected in connection with the exercise
of a Cure Right pursuant to this Section 8.3 shall be deemed to be unrepaid for
purposes of calculating the applicable financial covenants specified in Article
VI for any period of four Fiscal Quarters that includes the Applicable Quarter,
(iv) the Specified Equity Contribution received pursuant to any exercise of the
Cure Right shall be disregarded for purposes of determining any available basket
under any covenant in this Agreement, the calculation of the Applicable Margin
at any time and/or compliance with (or meeting requirement threshold under) the
financial covenants set forth in Article VI on a Pro Forma Basis for any other
purpose of this Agreement, (v) the Cure Right may be exercised no more than one
time during the term of this Agreement, (vi) 100% of the Net Cash Proceeds
received by the Loan Parties in connection with the exercise of a Cure Right
hereunder shall be applied as a mandatory prepayment of the Loans in accordance
with Section 2.12(d), (vii) unless (A) the Borrower or any other Loan Party has
stated in writing that it does not intend to cause a Specified Equity
Contribution to be provided or failed to deliver the Cure Notice as provided in
clause (b)(i) above or (B) the Event of Default is precluded from being cured
pursuant to this Section 8.3 because of clause (b)(i) or (b)(v) above, following
receipt of the Cure Notice as provided in clause (b)(i) above, neither the
Administrative Agent nor any Lender shall exercise any remedy under the Loan
Documents (for the avoidance of doubt, including the institution of Default
Interest) or applicable Laws on the basis of an Event of Default caused solely
by the failure of the Loan Parties to comply with Article VI until the second
Business Day immediately following the end of the Cure Period (the “Standstill
Period”) and (viii) during the Standstill Period (unless and until the Event of
Default is cured pursuant to this Section 8.3), the Borrower shall not request,
and the Lenders shall not be required to make, (A) any Loans or issue any
Letters of Credit or (B) any conversions from Base Rate Loans into Eurodollar
Loans or continuations of Eurodollar Loans (which shall automatically convert
into Base Rate Loans at the end of the applicable Interest Period).
 
90

 
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
Section 9.1            Appointment of Administrative Agent.
 
(a)           Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article IX shall apply to any such sub-agent, attorney-in-fact
or Related Party and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
 
(b)           Each of the Issuing Banks shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith until such time and except for so long as the Administrative Agent may
agree at the request of the Required Lenders to act for such Issuing Bank with
respect thereto; provided that each of the Issuing Banks shall have all the
benefits and immunities (i) provided to the Administrative Agent in this Article
IX with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included such Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to such Issuing
Bank.
 
 
91

 
 
 
Section 9.2        Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.2) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
 
Section 9.3         Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Banks acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Banks also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
Section 9.4         Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
 
Section 9.5            Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
 
 
92

 
 
 
Section 9.6             The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The bank
acting as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.
 
Section 9.7              Successor Administrative Agent.
 
(a)           The Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to approval by the Borrower, provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a commercial bank organized under
the laws of the United States or any state thereof or a bank which maintains an
office in the United States.
 
(b)           Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within forty-five (45) days after written notice is
given of the retiring Administrative Agent’s resignation under this Section 9.7,
no successor Administrative Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (i) the retiring Administrative
Agent’s resignation shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time as the Required Lenders appoint a successor Administrative Agent as
provided above. After any retiring Administrative Agent’s resignation hereunder,
the provisions of this Article IX shall continue in effect for the benefit of
such retiring Administrative Agent and its representatives and agents in respect
of any actions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
(c)           In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.26(b), then each of the Issuing
Banks and the Swingline Lender may, upon prior written notice to the Borrower
and the Administrative Agent, resign as an Issuing Bank or as Swingline Lender,
as the case may be, effective at the close of business Atlanta, Georgia time on
a date specified in such notice (which date may not be less than five (5)
Business Days after the date of such notice).
 
 
93

 
 
 
Section 9.8             Withholding Tax. To the extent required by any
applicable Law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
 
Section 9.9              Administrative Agent May File Proofs of Claim.
 
(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
 
(i)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
 
(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
(b)           Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
11.3.
 
(c)           Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
 
 
94

 
 
 
Section 9.10       Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Collateral Documents and
any subordination agreements) other than this Agreement.
 
Section 9.11           Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to 102% of the
aggregate LC Exposure of all Lenders, and the payment in full of all Obligations
(other than contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 11.2; and
 
(b)           to release any Loan Party from its obligations under the
applicable Collateral Documents if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section
9.11. In each case as specified in this Section 9.11, the Administrative Agent
is authorized, at the Borrower’s expense, to execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the Liens granted under
the applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.
 
Section 9.12         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, documentation agents or
syndication agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.
 
 
95

 
 
 
Section 9.13           Right to Realize on Collateral and Enforce Guarantee.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, use and apply any of the Obligations as
a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
 
Section 9.14           Hedging Obligations and Bank Product Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Bank Product Obligations and Hedging Obligations unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Bank Product Provider or Lender-Related Hedge Provider, as the case
may be.
 
ARTICLE X
 
THE GUARANTY
 
Section 10.1           The Guaranty. Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent, each Lender, each Affiliate of
a Lender that enters into Bank Products or a Hedging Transaction with the
Borrower or any Subsidiary, and each other holder of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations is not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.
 
 
96

 
 
 
Section 10.2            Obligations Unconditional. The obligations of the
Guarantors under Section 10.1 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article X until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
 
(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;
 
(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents or any other document relating to the Obligations shall be done
or omitted;
 
(c)          the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
 
(d)           any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
 
(e)           any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.
 
Section 10.3          Reinstatement. The obligations of each Guarantor under
this Article X shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any Debtor Relief Law or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
other holder of the Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.
 
Section 10.4          Certain Additional Waivers. Each Guarantor agrees that
such Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.2
and through the exercise of rights of contribution pursuant to Section 10.6.
 
 
97

 
 
 
Section 10.5           Remedies. The Guarantors agree that, to the fullest
extent permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 8.1 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 8.1) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.
 
Section 10.6          Rights of Contribution. The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Loan Documents
and no Guarantor shall exercise such rights of contribution until the
Obligations have been paid in full and the Commitments have terminated.
 
Section 10.7            Guarantee of Payment; Continuing Guarantee. The
guarantee in this Article X is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to the Obligations whenever arising.
 
Section 10.8            Keepwell. Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Specified
Loan Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.8 or otherwise
under this Agreement voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section (18)(A)(v)(II) of the Commodity Exchange Act.
 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.1            Notices.
 
 
98

 
 
 
(a)           Written Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
 
To any Loan Party: 
Cross Country Healthcare, Inc.
5201 Congress Avenue, Suite 100B
Boca Raton, FL 33487
Attention: William J. Burns
Facsimile: (855) 322-1199
Email: wburns@crosscountry.com
 
To the Administrative Agent: 
SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Facsimile: (404) 495-2170
Email: agency.services@suntrust.com
 
With copies (for
information purposes only) to: 
SunTrust Bank
777 Brickell Avenue/2nd Floor
Miami, Florida 33131
Attention: Mr. Shawn Wilson
Facsimile: (305) 579-7133
Email: shawn.p.wilson@suntrust.com
 
To SunTrust Bank, in its
capacity as an Issuing Bank: 
SunTrust Bank
245 Peachtree Center Avenue/17th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Facsimile: (404) 588-8129
 
To the Swingline Lender: 
SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Facsimile: (404) 495-2170
 
To any other Lender: 
To the address or facsimile number, set forth in the Administrative
Questionnaire or the Assignment and Acceptance executed by such Lender.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, an Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section 11.1.
 
 
99

 
 
 
(i)           Any agreement of the Administrative Agent, the Issuing Banks and
the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Borrower. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Banks and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Banks and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Banks and the Lenders to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent, the Issuing Banks and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Banks and the Lenders to be contained in any
such telephonic or facsimile notice.
 
(b)           Electronic Communications.
 
(i)           Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or any Issuing Bank pursuant to Article II unless such
Lender or such Issuing Bank, as applicable, and Administrative Agent have agreed
to receive notices under such Section by electronic communication and have
agreed to the procedures governing such communications. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(ii)           Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(iii)           The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on the
Platform.
 
 
100

 
 
 
(iv)           The Platform used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section
11.1, including through the Platform.
 
Section 11.2          Waiver; Amendments.
 
(a)           No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between any Loan Party and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
 
(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents (other than the Fee Letter), nor consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Borrower and the Required Lenders or the
Borrower and the Administrative Agent with the consent of the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that
 
(i)           no amendment or waiver shall:
 
(A)           increase the Commitment of any Lender without the written consent
of such Lender;
 
 
101

 
 
 
(B)           reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend
(x) the definition of “Default Interest” or waive any obligation of the Borrower
to pay interest at Default Interest or increased Letter of Credit Fees pursuant
to Section 2.14(c) and (y) amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;
 
(C)           postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby;
 
(D)           change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby or change the provisions of Section
8.2, without the written consent of each Lender;
 
(E)           change any of the provisions of this Section 11.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders that are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender;
 
(F)           release the Borrower, or release all or substantially all of the
Guarantors or limit the liability of all or substantially all of the Guarantors
under the Guaranty, without the written consent of each Lender; or
 
(G)           release all or substantially all of the Collateral securing any of
the Obligations, without the written consent of each Lender or agree to
subordinate any Lien in such collateral to any other creditor of the Borrower or
any Subsidiary;
 
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent, the Swingline
Lender or any Issuing Bank without the prior written consent of such Person.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended, and amounts payable
to such Lender hereunder may not be permanently reduced without the consent of
such Lender (other than reductions in fees and interest in which such reduction
does not disproportionately affect such Lender) and (B) any waiver, amendment or
consent requiring the consent of all Lenders or each affected Lender, that by
its terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender; (ii)
this Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Borrower and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated (but such Lender shall continue to be entitled to
the benefits of Sections 2.18, 2.19, 2.20 and 11.3), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement; (iii) each Lender is entitled to vote as such Lender sees
fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein; and (iv) the Required Lenders shall determine whether or not to allow a
Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
 
Section 11.3              Expenses; Indemnification.
 
(a)           The Borrower shall pay (i) all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent, the Arranger and
their Affiliates, including the reasonable and documented out-of-pocket fees,
charges and disbursements of one counsel for the Administrative Agent, the
Arranger and their Affiliates (and, to the extent deemed reasonably necessary by
the Administrative Agent or the Arranger, special and one local counsel in each
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers thereof (whether or not the
transactions contemplated in this Agreement or any other Loan Document shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket costs and expenses, including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
counsel for the Administrative Agent, the Arranger, the Issuing Banks and the
Lenders (and, to the extent deemed reasonably necessary by such parties, special
and one local counsel in each jurisdiction and, in the event of an actual or
potential conflict of interest, one additional counsel for each of the foregoing
subject to such conflict), incurred by the Administrative Agent, the Arranger,
any Issuing Bank or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such reasonable
and documented out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit.
 
 
102

 
 
 
(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arranger, each Lender and each Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
one counsel for the Indemnitees (and special and one local counsel for the
Indemnitees in each applicable jurisdiction deemed reasonably necessary by the
Indemnitees, and in the event of an actual or potential conflict of interest,
one additional counsel for each Indemnitee subject to such conflict)), and shall
indemnify and hold harmless each Indemnitee from all reasonable and documented
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any actual or alleged Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted (x) from the gross negligence, bad faith or willful
misconduct of such Indemnitee (including any Related Party of such Indemnitee),
(y) any settlement of any investigation, litigation or other proceeding (or
expenses solely in respect of such settlement) effected without the Borrower’s
prior written consent (which consent shall not be unreasonably withheld, delayed
or conditioned), provided that if settled with the Borrower’s prior written
consent, or if there is a final judgment against an Indemnitee in any such
investigation, litigation or other proceeding, the Borrower shall indemnify and
hold harmless each Indemnitee to the extent and in the manner set forth above or
(z) disputes arising solely among Indemnitees, other than (A) disputes involving
SunTrust Bank solely in its capacity as Administrative Agent or the Arranger in
its capacities as lead arranger and/or bookrunner hereunder and (B) claims
arising out of any act or omission of the Borrower or any of its Subsidiaries or
Affiliates. This Section 11.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, any Issuing Bank or the Swingline Lender
under clause (a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent (without limiting the obligation of the Borrower to do so),
the applicable Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided, that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, any Issuing Bank or the Swingline Lender in its capacity
as such.
 
(d)           To the extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
 
(e)           All amounts due under this Section 11.3 shall be payable promptly
after written demand therefor.
 
Section 11.4          Successors and Assigns.
 
 
103

 
 
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b) of this Section 11.4, (ii) by way
of participation in accordance with the provisions of clause (d) of this
Section11.4 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (f) of this Section 11.4 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section 11.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in clause (b)(i)(A) of this Section
11.4, the aggregate amount of the Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans and Revolving Credit Exposure of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000 with respect to Term Loans and
$5,000,000 with respect to Revolving Loans and in minimum increments of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents in
writing (each such consent not to be unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
 
(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by clause (b)(i)(B) of this Section
11.4 and, in addition:
 
 
104

 
 
 
(A)           the written consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)           the written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) shall be required for (x) assignments to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund and
(y) assignments by Defaulting Lenders; and
 
(C)           the written consent of each of the Issuing Banks (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding), and the written
consent of the Swingline Lender (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Revolving
Commitments.
 
(iv)           Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20 if such assignee is a Foreign Lender.
 
(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B)(v).
 
(vi)           No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.4, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 11.4.
If the consent of the Borrower to an assignment is required hereunder (including
a consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent five
(5) Business Days after the date notice thereof has actually been delivered by
the assigning Lender (through the Administrative Agent) to the Borrower, unless
such consent is expressly refused by the Borrower prior to such fifth Business
Day.
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender, the Issuing Banks
or the other Lenders, sell participations to any Person (other than a natural
person, the Borrower or any of the Borrower’s Affiliates or Subsidiaries or a
Defaulting Lender) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
the Issuing Banks and the Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
 
105

 
 
 
(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender, (vi) release any Guarantor or limit the liability of any such Guarantor
under any Guaranty without the written consent of each Lender except to the
extent such release is expressly provided under the terms of this Agreement or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(g) (it being
understood that the documentation required under Section 2.20(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 11.4; provided that such Participant (A) agrees to be subject to
the provisions of Sections 2.24 and 2.25 as if it were an assignee under clause
(b) of this Section 11.4; and (B) shall not be entitled to receive any greater
payment under Sections 2.18 or 2.20, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provision of
Section 2.25 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.21 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 11.5          Governing Law; Jurisdiction; Consent to Service of
Process.
 
(a)           This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the Law of the State of New York.
 
(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of the Supreme Court of
the State of New York sitting in New York county and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
Law, such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
 
 
106

 
 
 
(c)           Each Loan Party irrevocably and unconditionally waives any
objection that it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in clause (b) of this Section 11.5 and
brought in any court referred to in clause (b) of this Section 11.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 11.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by Law.
 
Section 11.6        WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.6.
 
Section 11.7         Right of Setoff. In addition to any rights now or hereafter
granted under applicable Law and not by way of limitation of any such rights,
each Lender and each Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable Law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and such Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or such Issuing Bank, as the
case may be, irrespective of whether such Lender or such Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each of
the Lenders and the Issuing Banks agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender and such Issuing Bank, as the case may be; provided, that the failure to
give such notice shall not affect the validity of such set-off and application.
Each of the Lenders and the Issuing Banks agrees to apply all amounts collected
from any such set-off to the Obligations before applying such amounts to any
other Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or such Issuing Bank.
 
 
107

 
 
 
Section 11.8           Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart of a signature page of
this Agreement and any other Loan Document by facsimile transmission or by any
other electronic imaging means (including .pdf), shall be effective as delivery
of a manually executed counterpart of this Agreement or such other Loan
Document.
 
Section 11.9            Survival. All covenants, agreements, representations and
warranties made by any Loan Party herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 11.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.
 
Section 11.10         Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
 
108

 
 
 
Section 11.11           Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to take normal and reasonable precautions
to maintain the confidentiality of any information relating to the Borrower or
any of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, any such Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 11.11, or which becomes available to the Administrative Agent,
any Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section 11.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) any rating agency, (viii) the CUSIP Service Bureau or
any similar organization, or (ix) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
 
Section 11.12          Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable Law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable Law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 11.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.
 
Section 11.13           Waiver of Effect of Corporate Seal. Each Loan Party
represents and warrants to the Administrative Agent and the Lenders that neither
it nor any other Loan Party is required to affix its corporate seal to this
Agreement or any other Loan Document pursuant to any Law, agrees that this
Agreement is delivered by Borrower under seal and waives any shortening of the
statute of limitations that may result from not affixing the corporate seal to
this Agreement or such other Loan Documents.
 
Section 11.14           Patriot Act. The Administrative Agent and each Lender
hereby notifies the Loan Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
 
 
109

 
 
 
Section 11.15           No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), Borrower and each other Loan Party acknowledges and agrees
and acknowledges its Affiliates' understanding that that:  (i) (A) the services
regarding this Agreement  provided by the Administrative Agent, the Issuing
Bank, the Arranger and/or the Lenders are arm’s-length commercial transactions
between  Borrower, each other Loan Party and their respective Affiliates, on the
one hand, and the Administrative Agent, the Issuing Bank, the Arranger and the
Lenders, on the other hand, (B) each of Borrower and the other Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate, and (C) Borrower and each other Loan Party is
capable of evaluating and understanding, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and  by the other
Loan Documents; (ii) (A) each of the Administrative Agent, the Issuing Bank, the
Arranger and the Lenders  is and has been acting solely as a principal and, 
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary, for Borrower, any
other Loan Party, or any of their respective Affiliates, or any other Person and
(B) none of the Administrative Agent, the Issuing Bank, the Arranger and any
Lender has any obligation to Borrower, any other Loan Party or any of their
Affiliates  with respect to the transaction contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii)  the Administrative Agent, the Issuing Bank, the Arranger, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and each of the Administrative Agent, the Issuing
Bank, the Arranger and the Lenders has no obligation to disclose any of such
interests to  Borrower, any other Loan Party of any of their respective
Affiliates.  To the fullest extent permitted by Law, each of Borrower and the
other Loan Parties hereby waive and release, any claims that it may have
against the Administrative Agent, the Issuing Bank, the Arranger and each Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
Section 11.16             Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
Section 11.17           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
 
 
110

 
 
 
Section 11.18          Amendment and Restatement. The parties hereto agree that,
on the Effective Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (a) the Existing
Credit Agreement shall be deemed to be, and shall be, amended and restated in
its entirety pursuant to this Agreement (and this Agreement is not executed in
novation of the Existing Credit Agreement); (b) all Obligations under the
Existing Credit Agreement outstanding on the Effective Date shall in all
respects be continuing and shall be deemed to be Obligations outstanding
hereunder; (c) the guaranties made pursuant to the Existing Credit Agreement to
the holders of the Obligations (as defined in the Existing Credit Agreement)
shall remain in full force and effect with respect to the Obligations and are
hereby reaffirmed; (d) the Collateral Documents and the Liens created thereunder
in favor of SunTrust, as administrative agent for the benefit of the holders of
the Obligations (as defined in the Existing Credit Agreement) shall remain in
full force and effect with respect to the Obligations and are hereby reaffirmed
and (e) all references in the other Loan Documents to the Existing Credit
Agreement shall be deemed to refer without further amendment to this Agreement.
 
Section 11.19           Waiver of Breakage Costs. Inasmuch as revolving loans
and term loans are outstanding under the Existing Credit Agreement immediately
prior to the Effective Date, the Borrower must make prepayments and adjustments
on such loans as are necessary to give effect to the commitments of the Lenders
hereunder. The Borrower, in consultation with the Administrative Agent, has
endeavored to manage the allocation of commitments and the selection of Interest
Periods with respect to outstanding Eurodollar Loans in such a manner as to
minimize break-funding costs. Nonetheless, such prepayments of such loans under
the Existing Credit Agreement likely will cause breakage costs. Notwithstanding
the provisions of Section 2.19, each of the Lenders party hereto hereby waives
its right to receive compensation or reimbursement for such breakage costs (a)
in connection with the reallocation of commitment percentages on the Effective
Date and (b) in connection with any resetting of the Interest Period for Loans
outstanding as of the Effective Date.
 
Section 11.20           Reallocation. The Administrative Agent, the Borrower and
the Lenders hereby acknowledge and agree that the Commitment amount(s) of each
Lender as set forth on Schedule I is/are the Commitment amounts of such Lender
as of the Effective Date, with the reallocation of Loans outstanding under the
Commitments of the Lenders as they existed immediately prior to the Effective
Date having been made per instructions from the Administrative Agent, and
neither any Assignment and Acceptance nor any other action of any Person is
required to give effect to such Commitments as set forth on Schedule I.
 
 
(remainder of page left intentionally blank)
 
111

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
BORROWER:                                                               CROSS
COUNTRY HEALTHCARE, INC.,
a Delaware corporation
 
By:   

/s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: President and Chief Executive Officer
 
GUARANTORS:                                                          CEJKA
SEARCH, INC.,
a Delaware corporation
 
By:  

/s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
CROSS COUNTRY STAFFING, INC.,
a Delaware corporation
 
By: 

/s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
CROSS COUNTRY SUPPORT SERVICES, LLC,
a Delaware limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
MDA HOLDINGS, INC.,
a Delaware corporation
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 

 
 
ASSIGNMENT AMERICA, LLC,
a Delaware limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
TRAVEL STAFF, LLC,
a Delaware limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
LOCAL STAFF, LLC,
a Delaware limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
MEDICAL DOCTOR ASSOCIATES, LLC,
a Delaware limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC,
a Delaware limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
OWS, LLC,
a Delaware limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
 

 
 
NEW MEDISCAN II, LLC,
a California limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Vice President
 
MEDISCAN NURSING STAFFING, LLC,
a California limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Vice President
 
MEDISCAN DIAGNOSTIC SERVICES, LLC,
a California limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Vice President
 
ADVANTAGE RN, LLC,
a Delaware limited liability company
(f/k/a ARNC HOLDCO, LLC)
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
ADVANTAGE ON CALL, LLC,
a Delaware limited liability company
(f/k/a CAOC, LLC)
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
 

 
 
ADVANTAGE LOCUMS, LLC,
a Delaware limited liability company
(f/k/a LTU, LLC)
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 

                                                                                        
ADVANTAGE RN LOCAL STAFFING, LLC,
a Delaware limited liability company
(f/k/a CARNLS, LLC)
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
ARNCP, LLC,
a Delaware limited liability company
 
By: /s/ William G. Grubbs_______________
Name: William J. Grubbs
Title: Executive Vice President
 
 
 
 
 

 
 
ADMINISTRATIVE 
SUNTRUST BANK,
AGENT: 
as Administrative Agent, as an Issuing Bank, as Swingline Lender and as a Lender
 
By: /s/ Sheryl Squires Kerley___________
Name: Sheryl Squires Kerley
Title: Vice President
 
 
 
 

 


LENDERS:                                                                     BMO
HARRIS BANK, N.A.,
as a Lender
 
By: /s/ Jillian Matlock___________
Name: Jillian Matlock
Title: Vice President
 
 
 
 

 
 
BANK UNITED, N.A.,
as a Lender
 
By: /s/ Vanessa C. Civalero___________
Name: Vanessa C. Civalero
Title: Senior Vice President
 
 
 

 
 
FIFTH THIRD BANK,
as a Lender
 
By: /s/ William D. Priester___________
Name: William D. Priester
Title: Senior Vice President
 
 
 
 

 
 
BANK OF AMERICA, N.A.,
as a Lender
 
By: /s/ Elizabeth L. Knox___________
Name: Elizabeth L. Knox
Title: SVP
 
 
 
 
 

 
 
CADENCE BANK,
as a Lender
 
By: /s/ John R. Burch III___________
Name: John R. Burch III
Title: AVP
 
 
 
 

 
 
CAPITAL BANK,
as a Lender
 
By: /s/ Dilian Schulz___________
Name: Dilian Schulz
Title: Senior Vice President
 
 
 
 

